 



EXHIBIT 10.3

EXECUTION VERSION

CERTAIN PORTIONS OF THIS DOCUMENT INDICATED BY [*****] HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED NON-PUBLIC
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

EQUITY INTEREST PURCHASE AGREEMENT

By and Between

GLOBAL TOWER, LLC

and

AMERICAN CELLULAR CORPORATION

March 14, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
ARTICLE 1
  DEFINED TERMS     1  
ARTICLE 2
  CONTRIBUTION OF ASSETS; ASSUMPTION OF LIABILITIES; PURCHASE AND SALE OF
MEMBERSHIP INTERESTS     2  
2.1
  Assets     2  
2.2
  Excluded Assets     2  
2.3
  Assumption of Assumed Liabilities; Retained Liabilities     3  
2.4
  Purchase and Sale of Membership Interests     4  
ARTICLE 3
  PURCHASE PRICE; ADJUSTMENT; CLOSING     4  
3.1
  Purchase Price     4  
3.2
  Deposit     4  
3.3
  Certain Apportionments; Remedial Site Escrow     5  
3.4
  Purchase Price Allocation     8  
3.5
  Closing     8  
ARTICLE 4
  REPRESENTATIONS AND WARRANTIES OF SELLER     8  
4.1
  Organization and Business; Power and Authority; Effect of Transaction     9  
4.2
  Financial Information; Ordinary Course of Business; Absence of Events     10  
4.3
  Title to Properties; Real Property Leases     10  
4.4
  Compliance with Governmental Authorizations and Applicable Law; Legal Actions
    11  
4.5
  Related Transactions     12  
4.6
  Utilities and Access     12  
4.7
  Tax Matters     12  
4.8
  Broker or Finder     13  
4.9
  Environmental Matters     13  
4.10
  Disclosure Schedule     14  
4.11
  No Insolvency     14  
4.12
  Valid Transaction     15  
4.13
  Insurance     15  
4.14
  Seller Sub     15  
4.15
  Accounts Receivable Aging     16  
ARTICLE 5
  REPRESENTATIONS AND WARRANTIES OF BUYER     16  
5.1
  Organization and Business; Power and Authority; Effect of Transaction     16  

 



--------------------------------------------------------------------------------



 



             
5.2
  Financing     17  
5.3
  Broker or Finder     17  
5.4
  Legal Actions     17  
ARTICLE 6
  COVENANTS     17  
6.1
  Access to Information     17  
6.2
  Agreement to Cooperate; Certain Other Covenants     18  
6.3
  Public Announcements     19  
6.4
  Notification of Certain Matters     19  
6.5
  Conduct of Business by Seller Pending the Closing     19  
6.6
  Environmental Site Assessments; Title Commitments and Surveys     21  
6.7
  Defective Sites     22  
6.8
  Accepted Sites; Rejected Sites; Remedial Sites     22  
6.9
  Cure Period     24  
6.10
  Relocation of Tower Light Controllers     25  
6.11
  Supplemental Disclosure     25  
6.12
  Contribution to Seller Sub     25  
6.13
  No Shop     26  
6.14
  Casualty Losses Relating to the Assets     26  
6.15
  Limited Right of First Refusal     26  
6.16
  Transition Services     26  
6.17
  Cash Flow Reports     27  
6.18
  Form of Tenant Lease     27  
6.19
  Pre-Closing Inspection     27  
ARTICLE 7
  CLOSING CONDITIONS     27  
7.1
  Conditions to Obligations of Each Party     27  
7.2
  Conditions to Obligations of Buyer     28  
7.3
  Conditions to Obligations of Seller     29  
ARTICLE 8
  TERMINATION     30  
8.1
  Termination     30  
8.2
  Effect of Termination     31  
ARTICLE 9
  INDEMNIFICATION     31  
9.1
  Survival     31  
9.2
  Indemnification     32  
9.3
  Limitation of Liability     32  
9.4
  Notice of Claims     33  
9.5
  Defense of Third Party Claims     33  
9.6
  Adjustment to Purchase Price     34  
ARTICLE 10
  GENERAL PROVISIONS     34  

ii



--------------------------------------------------------------------------------



 



             
10.1
  Bulk Transfer Laws     34  
10.2
  Specific Performance; Other Rights and Remedies     34  
10.3
  Waivers; Amendments     35  
10.4
  Fees, Expenses and Other Payments     35  
10.5
  Notices     35  
10.6
  Severability     36  
10.7
  Counterparts     36  
10.8
  Section Headings     37  
10.9
  Governing Law     37  
10.10
  Further Acts     37  
10.11
  Entire Agreement; Construction; No Implied Warranties     37  
10.12
  Assignment     38  
10.13
  Parties in Interest     38  
10.14
  Non-Recourse to Seller's Affiliates     38  
10.15
  Necessary Approvals, Consents and Waivers     38  
10.16
  Dispute Resolution     39  

ATTACHMENTS:

     
APPENDIX A:
  Definitions

EXHIBITS:

         

  EXHIBIT A:   Form of Deposit Escrow Agreement (Section 3.2)

  EXHIBIT B:   Form of Remedial Site Escrow Agreement (Section 3.3(d))

  EXHIBIT C:   Form of Master Tower Lease from Buyer to Seller (Section 7.2(c))

  EXHIBIT D:   Form of Tenant Lease Agreement (Section 6.18)

  EXHIBIT E:   Seller Sub Certificate of Formation

  EXHIBIT F:   Seller Sub Operating Agreement

DISCLOSURE SCHEDULE:

                  Section   Subject

    4.1 (c)   Required Consents

    4.2 (a)   Cash Flow Reports

    4.2 (b)   Deviations from Ordinary Course

    4.3 (a)   Owned Sites; Title Issues; Liens

    4.3 (b)   Site Leases and Tower Leases; Leasehold Issues; Oral Leases; Lease
Breaches; Notices of Termination or Expiration

    4.4 (a)   Governmental Authorizations

    4.4 (b)   Violations of Laws

    4.4 (c)   Legal Actions

    4.5     Related Transactions

    4.6     Utility and Access Issues

    4.9     Environmental Matters

iii



--------------------------------------------------------------------------------



 



                  Section   Subject

    4.15     Receivables Aging

    6.5     Conduct of Business

    6.8 (b)   Remedial Sites; Rejected Sites

iv



--------------------------------------------------------------------------------



 



EQUITY INTEREST PURCHASE AGREEMENT

     Equity Interest Purchase Agreement, dated as of March 14, 2005, by and
between Global Tower, LLC, a Delaware limited liability company (“Buyer”), and
American Cellular Corporation, a Delaware corporation (“Seller”).

WITNESSETH:

     WHEREAS, Seller owns, maintains and leases to others space on certain Tower
Structures as part of Seller’s and its Affiliates’ business of owning and
operating wireless communications systems; and

     WHEREAS, immediately prior to Closing, Seller will contribute to a newly
formed Delaware limited liability company, that is wholly-owned by Seller
(“Seller Sub”), the Assets and Seller Sub will assume from Seller the Assumed
Liabilities; and

     WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell
to Buyer, all of the member interests in Seller Sub (the “Membership
Interests”), all subject to the terms and conditions set forth herein; and

     NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements herein contained and other valuable
consideration, the receipt and adequacy whereof are hereby acknowledged, the
parties hereto hereby, intending to be legally bound, represent, warrant,
covenant and agree as follows:

ARTICLE 1
DEFINED TERMS

     As used herein, unless the context otherwise requires, the terms defined in
Appendix A shall have the respective meanings set forth therein. Terms defined
in the singular shall have a comparable meaning when used in the plural, and
vice versa, and the reference to any gender shall be deemed to include all
genders. Unless otherwise defined or the context otherwise clearly requires,
terms for which meanings are provided in this Agreement shall have such meanings
when used in the Disclosure Schedule and each Collateral Document executed or
required to be executed pursuant hereto or thereto or otherwise delivered, from
time to time, pursuant hereto or thereto. References to “hereof,” “herein” or
similar terms are intended to refer to the Agreement as a whole and not a
particular section, and references to “this Section” or “this Article” are
intended to refer to the entire section or article and not a particular
subsection thereof. The term “either party” shall, unless the context otherwise
requires, refer to Buyer, on the one hand, and Seller, on the other hand.

 



--------------------------------------------------------------------------------



 



ARTICLE 2
CONTRIBUTION OF ASSETS; ASSUMPTION OF LIABILITIES; PURCHASE AND SALE OF
MEMBERSHIP INTERESTS

     2.1 Assets. On the terms and subject to the conditions set forth in this
Agreement, Seller shall contribute to Seller Sub on or before the Closing Date,
all right, title and interest of Seller in and to all of the Assets, free and
clear of any Liens, except for Permitted Liens. “Assets” shall mean all of the
following assets (provided, that Assets designated as either Rejected Sites or
Remedial Sites shall not be contributed to Seller Sub and shall be retained by
Seller at Closing in accordance with Section 6.8, and the term “Assets”, when
used to refer to those assets being contributed by Seller to Seller Sub at
Closing, shall be deemed to exclude any Rejected Sites and Remedial Sites):

     (a) all Tower Structures;

     (b) all Tower Sites;

     (c) all Tower Related Assets; and

     (d) all of Seller’s rights under any Governmental Authorizations (excluding
FCC licenses or authorizations) held with respect to Seller’s ownership and use
of the Tower Structures and Tower Sites, except for the Excluded Governmental
Authorizations.

     For the purpose of clarity, unless specifically included as an Asset, it is
the intention of the parties hereto that the Assets shall not include any assets
located at a Tower Site used by Seller in the operation of its wireless services
business and are of a type which would typically be supplied by a co-locating
lessee on a Tower Site or assets which are the property of another co-locating
lessee on such Tower Site.

     2.2 Excluded Assets. Nothing in this Agreement shall be deemed to transfer
the Excluded Assets to Seller Sub, and all assets of Seller and its Affiliates
not set forth in Section 2.1 above shall be excluded from the Assets and all
right, title and interest therein shall be retained by Seller and its Affiliates
(other than Seller Sub), including, without limitation, the following assets
(collectively, “Excluded Assets”):

     (a) all equipment cabinets and shelters (other than equipment shelters
included in the Tower Structures) used or occupied exclusively by Seller or any
of its Affiliates; mounting platforms used or occupied by Seller or any of its
Affiliates; above-ground fuel tanks; electrical panels; the utility service
lines connecting the power pole to any of Seller’s or its Affiliates’ equipment
power protection and connection boxes; microwave dishes; antennas and antenna
connection boxes;

     (b) all wiring; coaxial cabling; conduits used to protect coaxial cables
that are needed to power, monitor and operate Seller’s network equipment;
microwave antennas and other transport related equipment and housings; cable;
equipment generators,

- 2 -



--------------------------------------------------------------------------------



 



communications and other radio equipment and amplifiers; waveguides and ice
bridges; combination locks and padlocks for fence gates; cell-sites-on-wheels,
cell-sites-on-light-trucks and any other temporary transmitting equipment; all
of the foregoing to the extent used by Seller or its Affiliates exclusively for
its telecommunications operations at a Tower Site;

     (c) the rights that accrue or will accrue to Seller under this Agreement or
any of the other Collateral Documents, including the consideration paid or to be
paid to Seller hereunder and all accounts receivable, including rents and other
amounts under the Tower Leases, in each case which accrue or are prorated prior
to the Closing Date;

     (d) all books and records of Seller which do not specifically relate to the
Assets (provided that Seller shall have the right to retain one set of copies of
all books and records of Seller which do specifically relate to the Assets);

     (e) the rights to any of Seller’s claims for any Tax refunds, except to the
extent that such claims relate to the operation of the Assets following the
Closing;

     (f) any claims or rights against third parties arising or relating to
periods prior to the Closing Date except to the extent that such claims or
rights are included in the Assumed Liabilities;

     (g) all assets, properties and rights related to Rejected Sites and,
pending cure of the pertinent Defect(s) in accordance with Section 6.9, Remedial
Sites;

     (h) all cash on hand and in financial institutions, cash equivalents,
marketable securities, bonds and bank accounts (excluding any security deposits
held on behalf of tenants, subtenants or licensees);

     (i) all insurance policies and, except as otherwise provided in clause
(iii) of the definition of “Tower Related Assets”, all claims arising
thereunder; and

     (j) the Excluded Governmental Authorizations.

     For the purpose of clarity, unless specifically included as an Asset, it is
the intention of the parties hereto that the Excluded Assets shall include all
assets located at a Tower Site which are used exclusively by Seller in the
operation of its wireless services business and are of the type which would
typically be supplied by a co-locating lessee on such Tower Site.

     2.3 Assumption of Assumed Liabilities; Retained Liabilities.

     (a) Assumption of Assumed Liabilities. Subject to Section 2.3(b) below, on
the terms and subject to the conditions set forth in this Agreement, at the
Closing and at the same time as the contribution described in Section 2.1 above,
Seller Sub shall, effective as of the Closing, assume and undertake to perform
and otherwise pay, satisfy and discharge only the following liabilities
(collectively, the “Assumed Liabilities”):

- 3 -



--------------------------------------------------------------------------------



 



          (i) all liabilities of Seller and its Affiliates under all Contracts
included in the Assets (including, without limitation, the Site Leases and Tower
Leases), but only to the extent such liabilities accrue or relate to the period
from and after the Closing Date;

          (ii) the rents, Pro Ratable Taxes, charges and payments that are
apportioned for the account of Seller Sub pursuant to Section 3.3(a) hereof;

          (iii) all liabilities which arise in connection with or relate to the
ownership, lease, use or occupancy of or under the Assets from and after the
Closing other than (A) Liens that are not Permitted Liens or (B) Retained
Liabilities; and

          (iv) all liabilities arising out of the granting of the use or
enjoyment of the benefits by Seller Sub under any Excluded Governmental
Authorization pursuant to Section 6.2(e).

     (b) Retained Liabilities. Notwithstanding anything to the contrary
contained in this Agreement, Seller Sub is not assuming under this Agreement or
any Collateral Document, and Seller Sub shall not be liable for, Retained
Liabilities. “Retained Liabilities” shall mean any debt, claim, obligation or
other liability, including any Lien that is not a Permitted Lien, of Seller or
any of its Affiliates other than the Assumed Liabilities.

     2.4 Purchase and Sale of Membership Interests. Upon the terms and subject
to the conditions contained herein, on the Closing Date, Seller agrees to sell
to Buyer, and Buyer agrees to purchase from Seller, the Membership Interests,
free and clear of all Liens other than Permitted Liens.

ARTICLE 3
PURCHASE PRICE; ADJUSTMENT; CLOSING

     3.1 Purchase Price. The purchase price for all of the Membership Interests
(the “Purchase Price”) shall be an amount equal to (subject to adjustment
pursuant to Sections 3.2 and 3.3) thirty-five million, one hundred thirty-eight
thousand, five hundred thirty-six dollars ($35,138,536), minus an amount for
each Rejected Site equal to the product of (x) the Purchase Price Cash Flow
Multiple and (y) the amount set forth in Section 4.2(a) of the Disclosure
Schedule in the column titled “Tower Cash Flow” for the applicable Rejected
Site. At Closing, Buyer will pay to Seller the Purchase Price minus an amount
for each Remedial site and each Rejected Site equal to the product of (x) the
Purchase Price Cash Flow Multiple and (y) the amount set forth in Section 4.2(a)
of the Disclosure Schedule in the column titled “Tower Cash Flow” for the
applicable Remedial Site or Rejected Site (as adjusted, the “Initial Purchase
Price”).

     3.2 Deposit.

- 4 -



--------------------------------------------------------------------------------



 



     (a) Simultaneously with the execution of this Agreement, Buyer is
depositing as a good faith deposit seven hundred two thousand, seven hundred
seventy-one dollars ($702,771) (the “Deposit”) with Sun Trust Bank (the “Deposit
Escrow Agent”), to be held, invested and disbursed pursuant to the terms of a
Deposit Escrow Agreement in the form of Exhibit A attached hereto (the “Deposit
Escrow Agreement”).

     (b) If the Closing occurs, then the Deposit and all earnings on the Deposit
(collectively, the “Escrowed Funds”) shall be retained by the Deposit Escrow
Agent in its capacity as the escrow agent under the Remedial Site Escrow
Agreement (the “Remedial Site Escrow Agent”), the Deposit Escrow Agreement shall
automatically terminate and the Escrowed Funds (or, if applicable, a lesser
amount as provided for in Section 3.3(d)), shall become the Remedial Site Escrow
Amount, and the full amount of the Escrowed Funds as of the Closing Date shall
be credited against and deducted from the Initial Purchase Price to be paid at
Closing by Buyer for the Membership Interests.

     (c) If Seller terminates this Agreement in accordance with the provisions
of either (i) Section 8.1(c)(ii)(A) resulting from a failure by Buyer to satisfy
the requirements of Section 7.3(a), (c), (d), (e) or (f) or
(ii) Section 8.1(c)(ii)(B), then Seller shall be entitled to liquidated damages
in an amount equal to the Liquidated Damages Amount, and pursuant to the Deposit
Escrow Agreement but subject to Section 8.2(b), the Escrowed Funds shall be
released to Seller in partial satisfaction of the Liquidated Damages Amount
payable to Seller.

     (d) In any other case if the Closing does not occur prior to the
Termination Date, but subject to Section 8.2(b), then, pursuant to the Deposit
Escrow Agreement, the Escrowed Funds shall be released to Buyer. For the
avoidance of doubt, if Buyer terminates this Agreement pursuant to
Section 8.1(d)(ii)(B), the Escrowed Funds shall be released to Buyer as soon as
practicable in accordance with the terms of the Deposit Escrow Agreement.

     (e) All payments by the Deposit Escrow Agent shall be made in accordance
with the procedures and other provisions set forth in the Deposit Escrow
Agreement.

     3.3 Certain Apportionments; Remedial Site Escrow.

     (a) Notwithstanding any provision to the contrary in this Section 3.3(a) or
elsewhere in this Agreement, at the Closing (or on any subsequent Conveyance
Date with respect to the Cured Sites then being conveyed) the following items,
to the extent they are related to the Assets (including any Accepted Sites but
excluding any Rejected Sites and any Remedial Sites), shall be apportioned
between Seller, on the one hand, and Seller Sub, on the other hand (the
“Apportionments”): (i) rents and revenues under all Contracts included in the
Assets; (ii) prepaid expenses relating to the Assets; (iii) Pro Ratable Taxes
paid or payable with respect to the Assets; (iv) charges and payments under all
Contracts included in the Assets; (v) charges and payments for tower light
monitoring; (vi) charges for utilities (including, without limitation, telephone
communications services); and (vii) all other items of income and expense with
respect to the Tower Sites that are ordinarily prorated as of Closing in real
estate transactions. Such Apportionments shall be made pro rata on a per diem
basis as of the Closing Date so that all such rents, revenues, Pro Ratable
Taxes, charges and payments attributable to the period prior

- 5 -



--------------------------------------------------------------------------------



 



to and including the Closing Date are for the account of Seller (such expenses
being included in Retained Liabilities); and all such rents, revenues, Pro
Ratable Taxes, charges and payments attributable to the period after the Closing
Date (or the Subsequent Conveyance Date of any Cured Site) are for the account
of Seller Sub (such expenses being included in Assumed Liabilities). In no event
shall the Apportionments take into account any Excluded Asset or Retained
Liability.

     (b) Seller shall prepare and submit to Buyer, not later than seven
(7) Business Days prior to the Closing Date, a written good faith estimate of
the amount of the Apportionments (“Seller’s Estimate”). Seller’s Estimate shall
be accompanied by detailed supporting documents, work papers, subscriber records
and other data (“Support Documents”) supporting each Apportionment. Seller’s
Estimate shall be accompanied by a certificate signed by an officer of Seller
certifying that Seller’s Estimate was calculated in good faith and in accordance
with the provisions of this Section 3.3. If Buyer disputes any portion of
Seller’s Estimate, Buyer and Seller shall use their respective commercially
reasonable efforts to attempt in good faith to resolve such dispute prior to the
Closing. If the dispute regarding the Seller’s Estimate relates to an amount
that is less than or equal to forty thousand, one hundred fifty dollars
($40,150), the Closing shall proceed with the Apportionments based upon Seller’s
Estimate. If the dispute regarding the Seller’s Estimate relates to an amount
that is greater than forty thousand, one hundred fifty dollars ($40,150), then
the arithmetic average of the Seller’s Estimate and the Buyer’s estimate of such
Apportionment shall be used for purposes of Closing.

     (c) Within sixty (60) days after the Closing Date, Buyer shall deliver to
Seller a certificate (the “Closing Certificate”) signed by an officer of Buyer
providing a compilation of the Apportionments to be made pursuant to
Section 3.3(a) as of the Closing Date including any changes in the
Apportionments used at Closing, together with a copy of any Support Documents
relating to such Closing Certificate and such other supporting evidence as
Seller may reasonably request either prior to or after delivery thereof. If
Seller shall conclude that the Closing Certificate does not accurately reflect
the Apportionments to be made in accordance with this Section 3.3, Seller shall,
within thirty (30) days after its receipt of the Closing Certificate (such
30 day period being referred to as the “Response Period”), deliver to Buyer a
written statement of any discrepancies believed to exist. If Seller fails to so
notify Buyer of any discrepancies, then the calculation of the Apportionments
set forth in the Buyer’s Closing Certificate shall be controlling for all
purposes hereof and Buyer or Seller, as the case may be, shall, on or before the
fifth (5th) Business Day following the expiration of the Response Period, pay to
the other the amount which it is obligated to pay in accordance with the Closing
Certificate. On or before the fifth (5th) Business Day following the earlier to
occur of the expiration of the Response Period and the date Buyer receives
Seller’s statement of discrepancies, Buyer or Seller, as the case may be, shall
pay the other the amount, if any, as to which there is no discrepancy. Buyer and
Seller shall use good faith efforts to jointly resolve their discrepancies
within twenty (20) days of Buyer’s receipt of Seller’s written statement of
discrepancies, which resolution, if achieved, shall be binding upon the parties
and not subject to further dispute or review. In the event Buyer and Seller are
unable to resolve their differences within such twenty (20) day period, then
either party may request that the matter be resolved by PricewaterhouseCoopers
(the “Independent Accountants”). In submitting a dispute to the Independent
Accountants, each of the parties shall furnish, at its own expense, the
Independent Accountants and the other party with such Support

- 6 -



--------------------------------------------------------------------------------



 



Documents and information as the Independent Accountants may reasonably request.
Each party may also furnish to the Independent Accounts such other information
and documents as it deems relevant with the appropriate copies and notification
being given to the other party. The Independent Accountants may conduct a
conference concerning the disagreements between Seller and Buyer at which
conference each party shall have the right to present additional documents,
material and other evidence and to have present its advisors, accountants and
counsel. The Independent Accountants shall promptly render a decision on the
issues presented only, and such decision shall be final and binding on the
parties. The fees and expenses of the Independent Accountants shall be divided
equally between Buyer and Seller. Within five (5) days of receipt of the
Independent Accountants’ decision with respect to such dispute, if Buyer is
determined to owe an amount to Seller, Buyer shall pay such amount thereof to
Seller, and if Seller is determined to owe an amount to Buyer, Seller shall pay
such amount to Buyer. All amounts owed by Buyer or Seller to the other in
accordance with this Section 3.3(c) shall be paid by wire transfer of
immediately available funds and shall not bear any interest. All past due real
estate and personal property taxes, if any, shall be paid by Seller at or before
the applicable Closing. Seller expressly agrees that if it receives any rents,
revenues or other payments under the Site Leases and Tower Leases after the
applicable Closing Date, it shall promptly apportion such amounts in accordance
with the terms of this Section 3.3 and deliver to Buyer the amount, if any, to
which Buyer is entitled pursuant to the terms hereof.

     (d) At the Closing, with respect to those Assets which are classified as
Remedial Sites and pursuant to Section 3.2, Buyer shall be deemed to have
deposited with the Remedial Site Escrow Agent an amount equal to the lesser of
(x) the Escrowed Funds and (y) two percent (2%) of the portion of the Purchase
Price attributable to the Remedial Sites. Such amount shall be held, invested
and disbursed pursuant to the terms of a Remedial Site Escrow Agreement in the
form of Exhibit B attached hereto (the “Remedial Site Escrow Agreement”). On the
first Business Day of the fourth (4th), seventh (7th), tenth (10th) and
thirteenth (13th) month following the month in which the Closing occurs or on
any other date or dates mutually agreed to by Buyer and Seller, with respect to
all Remedial Sites, if any, which have become a Cured Site in accordance with
Section 6.9 (a “Subsequent Conveyance Date”) and which have not yet been
conveyed to Buyer, Buyer shall (i) cause Seller Sub to pay to Seller, by wire
transfer of immediately available funds an amount equal to the sum of (a) 98% of
the aggregate Remedial Site Amounts for all such Remedial Sites which became
Cured Sites since the Closing Date or the preceding Subsequent Conveyance Date
and (b) an amount equal to the applicable Remedial Site Apportionments Estimates
relating to such Cured Sites (provided, that the terms and conditions of
Section 3.3(c) shall apply, mutatis mutandis, to any dispute or true-up of the
Remedial Site Apportionments), and (ii) instruct the Remedial Site Escrow Agent
to release to Seller that portion of the Escrowed Funds that is equal to 2% of
the aggregate Remedial Site Amounts of all such Remedial Sites which became
Cured Sites since the Closing Date or the preceding Subsequent Conveyance Date.
On such Subsequent Conveyance Date all such Cured Sites shall be transferred and
conveyed to Seller Sub (or to another Person designated in writing by Buyer)
pursuant to a bill of sale, Special Warranty Deed or assignment and assumption
agreement, as appropriate, and, in any case, a “bring-down” certificate with
respect to the Cured Sites being conveyed, in each case identical in all
material respects, mutatis mutandis, to those delivered at Closing, and Buyer
and Seller shall cause the Master Lease to be amended to include such Cured
Sites as assets leased thereunder. If Seller Sub fails to pay such amount or
direct the Remedial Site Escrow Agent to release such amount from the Escrowed
Funds on the applicable

- 7 -



--------------------------------------------------------------------------------



 



Subsequent Conveyance Date, Seller shall at its option then be entitled to
withdraw such amount pursuant to the Remedial Site Escrow Agreement. Any amount
left on deposit with the Remedial Site Escrow Agent under the Remedial Site
Escrow Agreement after the twelve month anniversary of the Closing Date, less
any outstanding, unpaid portion of the Purchase Price attributable to Remedial
Sites that have become Cured Sites, shall thereafter be returned to Buyer
together with all earnings thereon, and the Purchase Price shall be
correspondingly reduced by such amount (other than with respect to such
earnings).

     3.4 Purchase Price Allocation. Buyer and Seller shall mutually agree upon a
statement (the “Tax Allocation Schedule”) setting forth the value of the Assets,
which shall be used for the allocation of the Purchase Price (together with the
Assumed Liabilities) among the Assets. Seller and Buyer agree to report an
allocation of such Purchase Price among the Assets in a manner entirely
consistent with the Tax Allocation Schedule and agree to act in accordance with
such Tax Allocation Schedule in the preparation of financial statements and
filing of all Tax Returns (including, without limitation, filing Internal
Revenue Service Form 8594 with its federal income tax return for the taxable
year that includes the Closing Date) and in the course of any Tax audit, Tax
review or Tax litigation matter relating hereto.

     3.5 Closing. Unless this Agreement shall have been terminated pursuant to
Section 8.1 and subject to the satisfaction or, to the extent permitted by
Applicable Law, waiver of the conditions set forth in Article 7 hereof, the
closing (or if there are Remedial Sites, then the initial closing) of the
Transactions (the “Closing”) will take place, at 10:00 a.m., on the Closing
Date, at the offices of Edwards & Angell, LLP, 2800 Financial Plaza, Providence,
Rhode Island 02903 on the Business Day that is the seventh (7th) Business Day
after the date on which all of the conditions set forth in Article 7 (other than
those which require delivery of opinions or documents at the Closing) shall have
been satisfied or waived, unless another date, time or place is agreed to in
writing by the parties. The date on which the Closing occurs is herein referred
to as the “Closing Date.” At the Closing, each of the parties shall deliver such
bills of sale, assignments, Special Warranty Deeds, landlord consents,
estoppels, assumptions of liabilities, opinions and other instruments and
documents as are described in this Agreement or as may be otherwise reasonably
requested by the parties and their respective counsel. At Closing, the Initial
Purchase Price shall be paid by (a) the Deposit Escrow Agent delivering to the
Remedial Site Escrow Agent, by wire transfer of immediately available funds or
internal book entry, the amount of Escrowed Funds determined in accordance with
Section 3.3(d), (b) the Deposit Escrow Agent delivering to Seller, by wire
transfer of immediately available funds, the difference, if any, between (x) the
amount of Escrowed Funds and (y) the amount of Escrowed Funds deposited or
deemed deposited with the Remedial Site Escrow Agent pursuant to clause
(a) above and (c) Buyer delivering to Seller, by wire transfer of immediately
available funds, the balance of the Initial Purchase Price. All payments shall
be made to such account (or accounts) in the United States as Seller shall
designate in written instructions to Buyer, the Deposit Escrow Agent and the
Remedial Site Escrow Agent not later than two (2) Business Days prior to the
Closing.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER

- 8 -



--------------------------------------------------------------------------------



 



     Seller hereby represents and warrants to Buyer as follows:

     4.1 Organization and Business; Power and Authority; Effect of Transaction.

     (a) Seller is a corporation duly organized, validly existing and in good
standing under the Laws of its jurisdiction of organization, has all requisite
corporate power and authority to own or hold under lease its properties and to
conduct its business as now conducted and is duly qualified and in good standing
as a foreign corporation in each other jurisdiction in which the character of
the property owned or leased by it or the nature of its business or operations
requires such qualification, except for such qualifications the failure of which
to obtain, individually or in the aggregate, has not had and will not reasonably
be expected to have a Material Adverse Effect.

     (b) Seller has all requisite corporate power and authority necessary to
enable it to execute and deliver, and to perform its obligations under, this
Agreement and each Collateral Document executed or required to be executed by it
pursuant hereto or thereto and to consummate the Transactions; and the
execution, delivery and performance by Seller of this Agreement and each
Collateral Document executed or required to be executed by it pursuant hereto or
thereto have been duly authorized by all requisite corporate and stockholder
action on the part of Seller. This Agreement has been duly executed and
delivered by Seller and constitutes, and each Collateral Document executed or
required to be executed by it pursuant hereto or thereto or to consummate the
Transactions when executed and delivered by Seller will constitute, legal, valid
and binding obligations of Seller, enforceable against Seller in accordance with
their respective terms, except as such enforceability may be subject to
bankruptcy, moratorium, insolvency, reorganization, arrangement, voidable
preference, fraudulent conveyance and other similar Laws relating to or
affecting the rights or remedies of creditors and obligations of debtors
generally and except as the same may be subject to the effect of general
principles of equity.

     (c) Except for compliance with any applicable requirements of the
Hart-Scott-Rodino Act, and the consents, authorizations and approvals set forth
in Section 4.1(c) of the Disclosure Schedule (collectively the “Required
Consents”), neither the execution and delivery by Seller of this Agreement or
any Collateral Document executed or required to be executed by it pursuant
hereto or thereto, nor the consummation of the Transactions by Seller will
conflict with or result in a breach of any term, condition or provision of, or
require the consent, authorization or approval of, any Person or Authority,
under:

          (i) any governing document of Seller or Seller Sub;

          (ii) any Law applicable to Seller or Seller Sub;

          (iii) any Tower Lease or Site Lease; or

          (iv) any Governmental Authorization set forth in Section 4.4(a) of the
Disclosure Schedule.

- 9 -



--------------------------------------------------------------------------------



 



     (d) Immediately prior to the Closing, Seller Sub will be a limited
liability company duly organized and validly existing under the laws of the
State of Delaware, and will have all necessary power and authority to own and
operate the Assets as they are now being operated. A true and complete copy of
the Certificate of Formation and operating agreement of Seller Sub are attached
hereto as Exhibits E and F, respectively.

4.2 Financial Information; Ordinary Course of Business; Absence of Events

     (a) Section 4.2(a) of the Disclosure Schedule contains a list of certain
financial information and cash flow reports (the “Cash Flow Reports”) relating
to the Assets that have been previously furnished by Seller to Buyer with
respect to the cash flow of each of the Tower Sites. The Cash Flow Reports are
true and correct in all material respects. Section 4.2(a) of the Disclosure
Schedule contains the true and correct Tower Cash Flow of Seller with respect to
each Tower Site as of the Effective Date and has been calculated in accordance
with the definition of Tower Cash Flow.

     (b) From January 1, 2005 to the date hereof, except as described on
Section 4.2(b) of the Disclosure Schedule and except in connection with
effecting the Transactions, with respect to the ownership and operation of the
Assets, Seller has operated the Assets in the Ordinary Course of Business, used
its reasonable business efforts to maintain and preserve the Assets and has not
disposed of any of the Tower Assets, except for obsolescence and repairs and
replacements in the Ordinary Course of Business.

     (c) Since January 1, 2005, no Material Adverse Effect has occurred.

     4.3 Title to Properties; Real Property Leases.

     (a) Section 4.3(a) of the Disclosure Schedule sets forth a description of
all Owned Sites included in the Assets. Except as set forth on Section 4.3(a) of
the Disclosure Schedule, Seller has good and marketable title to all Owned
Sites, and a valid leasehold interest in all leased real property, and good and
valid title to all tangible and intangible assets that are not interests in real
property comprising the Assets, free and clear of all Liens, except
(i) Permitted Liens and (ii) Liens set forth on Section 4.3(a) of the Disclosure
Schedule, which Liens will be released prior to Closing. As of the Closing Date
to Seller’s knowledge, all of the transmitting towers, ground radials, guy
anchors, transmitting buildings and related improvements, if any, included in
the Assets and located on the Owned Sites are located entirely within the
boundaries of the Owned Sites on which they are located or the necessary
easements for any material encroachment have been obtained. There is no pending
or, to Seller’s knowledge, threatened legal proceeding to take by eminent domain
any material part of any Owned Site included in the Assets. The material items
of tangible personal property included in the Assets, including, without
limitation, the ground radials, guy anchors, transmitting buildings and related
improvements and other material items of personal property are in a state of
good repair and maintenance, normal wear and tear excepted and are useable in
the ordinary course of business consistent with Seller’s past practice. Seller
has full power, right and authority to assign and contribute to Seller Sub good
and valid title to the Assets, free and clear of all Liens except (i) Permitted
Liens and (ii) Liens set forth on Section 4.3(a) of the Disclosure Schedule
which Liens will be released prior to Closing.

- 10 -



--------------------------------------------------------------------------------



 



     (b) Section 4.3(b) of the Disclosure Schedule sets forth a description of
all Site Leases and Tower Leases included in the Assets. Except as otherwise set
forth in Section 4.3(b) of the Disclosure Schedule, each of the Site Leases and
Tower Leases have been duly authorized, executed and delivered by Seller and, to
Seller’s knowledge, each of the other parties thereto, and is a legal, valid and
binding obligation of Seller, and, to Seller’s knowledge, each of the other
parties thereto, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, moratorium, insolvency,
reorganization and similar Laws affecting the rights and remedies of creditors
and obligations of debtors generally and except as the same may be subject to
the effect of general principles of equity. Except as set forth in
Section 4.3(b) of the Disclosure Schedule, Seller has a valid leasehold interest
in and to (or with respect to any licenses held by Seller, a valid right of use
of) the real property encumbered by the Site Leases. Furthermore, Seller enjoys
peaceful and undisturbed possession of the real property encumbered by the Site
Leases. True, accurate and complete copies of each of the Site Leases and the
Tower Leases have been furnished by Seller to Buyer (and descriptions thereof
have been as set forth in Section 4.3(b) of the Disclosure Schedule with respect
to those leases that are oral). Except as set forth in Section 4.3(b) of the
Disclosure Schedule, neither Seller, nor to the knowledge of Seller, any other
party to a Site Lease or Tower Lease, has violated in any material respect any
provision of, or committed or failed to perform any act that, with or without
notice, lapse of time or both, would constitute a default under the provisions
of such Site Lease or Tower Lease. Except as set forth in Section 4.3(b) of the
Disclosure schedule, Seller has not received any correspondence or notice from
any counterparty to a Site Lease or Tower Lease giving notice of an intention to
terminate such agreement or of an intention not to renew any such agreement
following the expiration of the current term. There are no agreements to which a
third party has the right to market or lease space to any Person at a Tower Site
pursuant to a marketing or management agreement. There are no rights of first
refusal or similar pre-emptive rights with respect to any of the Tower Leases or
Site Leases.

     4.4 Compliance with Governmental Authorizations and Applicable Law; Legal
Actions.

     (a) Section 4.4(a) of the Disclosure Schedule sets forth a description of
each Governmental Authorization issued to Seller. To the Knowledge of Seller all
of the Tower Sites have been constructed and operated in accordance with all
material Governmental Authorizations. Seller has obtained all material
Governmental Authorizations required under applicable Law for Seller to own and
operate the Assets. All such Governmental Authorizations are valid and in full
force and effect, and Seller is not in material breach or violation of any such
Governmental Authorizations, including without limitation with all lighting and
marking requirements imposed by the FAA and FCC. All reports, forms and
statements required to be filed by Seller with all Authorities with respect to
its ownership and operation of the Assets have been filed, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect. No such Governmental Authorization is the subject of any pending or, to
Seller’s knowledge, threatened challenge or proceeding to revoke or terminate
any such Governmental Authorization, or to fine or admonish Seller.

- 11 -



--------------------------------------------------------------------------------



 



     (b) Except as otherwise specifically set forth in Section 4.4(b) of the
Disclosure Schedule, Seller’s ownership and operation of the Assets is in
accordance, in all material respects, with all applicable Laws. Except as
otherwise described in Section 4.4(b) of the Disclosure Schedule, Seller is not
in, and Seller has not received any written notice from any Authority alleging,
breach or violation of, or default in the performance, observance or fulfillment
of, any applicable Law relating to Seller’s ownership and operation of the
Assets.

     (c) Except as set forth in Section 4.4(c) of the Disclosure Schedule, there
are no Legal Actions pending or, to Seller’s knowledge, threatened against
Seller, and no Judgment outstanding, in either case relating to Seller’s
ownership or operation of the Assets.

     (d) There are no NOTAMs associated with any of the Tower Sites that have
not been properly closed or extended in accordance with applicable Law.

     (e) Seller has not received written notice of any condemnation or eminent
domain proceedings with respect to any Tower Site.

     (f) All improvements of Seller on each Tower Site are in compliance with
applicable zoning, wetlands, the National Historic Preservation Act and any
related or similar Laws, land use Laws and applicable title covenants,
conditions, restrictions and reservations in all respects, except for such
exceptions as, individually or in the aggregate, have not had and are reasonably
expected not to have a Material Adverse Effect.

     4.5 Related Transactions. Seller is not a party or subject to any
Contractual Obligation relating to the ownership or operation of the Assets
between Seller and any of its officers or directors or any Affiliate, including
without limitation any Contractual Obligation providing for the furnishing of
services to or by, providing for rental of property, real, personal or mixed, to
or from, or providing for the lending or borrowing of money to or from or
otherwise requiring payments to or from, any such Person, other than
(a) Contractual Obligations between Seller and any of the foregoing that will be
terminated, at no cost or expense to Buyer, prior to the Closing, or (b) as
specifically set forth in Section 4.5 of the Disclosure Schedule.

     4.6 Utilities and Access. Except as set forth in Section 4.6 of the
Disclosure Schedule, (a) to the Knowledge of Seller, the utility services
currently available to each Tower Site are adequate for the present use of each
such site by Seller and are being supplied by utility companies with the
necessary utilities for the present use of each such site by Seller, and
(b) Seller has obtained all easements and rights-of-way that are reasonably
necessary for ingress and egress to and from each Owned Site and each Tower Site
that is the subject of a Site Lease, and no action is pending or to the
Knowledge of Seller threatened, nor to the Seller’s Knowledge is any Event
existing, which, individually or in the aggregate, would have the effect of
terminating or limiting such access.

     4.7 Tax Matters. Seller has timely filed all Tax Returns required to be
filed and all Taxes owed (whether or not shown or required to be shown on such
Tax Returns) have been paid or remitted. All such Tax Returns were true,
complete and correct in all material respects and were prepared in accordance
with applicable Law. No portion of any Tax Return that relates to

- 12 -



--------------------------------------------------------------------------------



 



the Assets is currently the subject of any audit, or Legal Action by any Taxing
Authority, and no such audit or Legal Action is, to the knowledge of Seller,
threatened. Seller is not currently the beneficiary of any extension of time
within which to file any Tax Return with respect to the Assets, and Seller has
not waived any statute of limitation with respect to any Tax or agreed to any
extension of time with respect to a Tax assessment or deficiency with respect to
the Assets. There are no Tax Liens (other than Liens for Taxes not yet due and
payable) on any of the Assets that will not be paid prior to Closing or, to the
knowledge of Seller any Lien, action, suit, proceeding, investigation, audit,
examination or assessment with regard to any Taxes that relate to the Assets, or
for which Buyer could be liable, or which could result in a Lien on any of the
Assets.

     4.8 Broker or Finder. No Person assisted in or brought about the
negotiation of this Agreement or the Transactions in the capacity of broker,
agent or finder or in any similar capacity on behalf of Seller, other than
Daniels and Associates, whose fees and expenses will be paid by Seller.

     4.9 Environmental Matters. Except as set forth in such Section 4.9 of the
Disclosure Schedule, (a) with regard to the Owned Sites included in the Assets:

          (i) Seller has not been notified in writing that it is potentially
liable under, and, to Seller’s knowledge, is not a “potentially responsible
party” under, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, the Resource Conservation Recovery Act, as
amended, or any similar state Law;

          (ii) Seller has not entered into or received any consent decree,
compliance order or administrative order issued pursuant to any Environmental
Law;

          (iii) Seller is not a party in interest or in default under any
Judgment issued pursuant to any Environmental Law;

          (iv) Seller is in material compliance with, and has, to Seller’s
knowledge, obtained all Environmental Permits required under Environmental Laws
and has not received any written notice that any Environmental Permit is not in
full force and effect;

          (v) (A) there are no Hazardous Materials on, at, in or under any of
the Tower Sites that requires or, upon notification to an Authority, would
require, remediation under Environmental Law, and (B) the on-site operations of
Seller at the Tower Sites have not, and do not currently, involve the
generation, transportation, treatment, recycling or disposal of, hazardous
waste, as defined under any Environmental Law, except for amounts that would
qualify a Site as a small quantity generator or a conditionally exempt small
quantity generator under any Environmental Law; and

          (vi) Seller is in compliance in all material respects with all
Environmental Laws, and is not the subject of any pending or, to Seller’s
knowledge, threatened, Legal Action with respect to violations or breaches of
any Environmental Law; and

- 13 -



--------------------------------------------------------------------------------



 



     (b) with regard to the Tower Sites included in the Assets and designated as
leased sites in Section 4.3(b) of the Disclosure Schedule (excluding any
Rejected Sites), Seller:

          (i) Seller is not a party in interest or in default under any Judgment
issued pursuant to any Environmental Law;

          (ii) Seller is in material compliance with and has, to Seller’s
knowledge, obtained all Environmental Permits required under Environmental Laws,
and has not received any written notice that any Environmental Permit is not in
full force and effect;

          (iii) (A) to Seller’s Knowledge there are no Hazardous Materials on,
at, in or under any of the Tower Sites that requires or, upon notification to an
Authority, would require, remediation under Environmental Law, and (B) the
on-site operations of Seller at the Tower Sites have not, and do not currently,
involve the generation, transportation, treatment, recycling or disposal of,
hazardous waste, as defined under any Environmental Law, except for amounts that
would qualify a Site as a small quantity generator or a conditionally exempt
small quantity generator under any Environmental Law; and

          (iv) Seller is in compliance in all material respects with all
Environmental Laws and is not the subject of any pending or, to Seller’s
Knowledge, threatened, Legal Action with respect to violations or breaches of
any Environmental Law; and

          (v) to Seller’s Knowledge, is unaware of any current material
violations of Environmental Laws committed by the owner of such leased Tower
Sites.

     Copies of all environmental studies, surveys and reports commissioned by
Seller and in Seller’s possession, with respect to the Tower Sites, together
with all agreements between Seller and the Environmental Protection Agency
relating to such Tower Sites, have been furnished to Buyer.

     4.10 Disclosure Schedule. Seller has delivered to Buyer a Disclosure
Schedule which includes numbered schedules corresponding to certain sections or
subsections of this Agreement or as otherwise specifically referred to in this
Article 4. The representations and warranties of Seller in this Article 4 are
made and given subject to the Disclosure Schedule. Inclusion of an item in the
Disclosure Schedule or delivery of a document pursuant to the Disclosure
Schedule, this Agreement or any of the Collateral Documents is not an admission
of liability or materiality with respect to such item or document. Any reference
in the Disclosure Schedule to a contract, agreement, instrument, document,
order, decree or judgment shall be deemed to include a reference to all
amendments and modifications thereof, if any, so long as such amendments and
modifications are or have been made available to Buyer as part of its due
diligence investigation.

     4.11 No Insolvency. Seller is not and, immediately prior to and following
the transfer of the Assets to Seller Sub will not be, insolvent, as determined
under any applicable bankruptcy, insolvency, fraudulent conveyance or similar
Laws of any applicable jurisdiction.

- 14 -



--------------------------------------------------------------------------------



 



     4.12 Valid Transaction. Any transfer made by Seller of any right, title or
interest in or to the Assets does not and will not constitute a fraudulent
conveyance under any applicable Law. Without limiting the generality of the
foregoing, Seller acknowledges and agrees that such transfer is being made for a
valid business purpose and for fair consideration. Seller has not taken any
action with the intent to hinder or delay payment to any of its creditors.

     4.13 Insurance. Seller maintains policies of title, liability, property and
casualty, fire, worker’s compensation and other forms of insurance (including
bonds) that relate to the Assets and which insure against risks and liabilities
to an extent and in a manner customary in the communications tower industry. All
such insurance policies and binders are in full force and effect. Seller has not
received any notice of cancellation or non-renewal of any such policy or binder.
No insurance carrier has canceled or reduced any insurance coverage for Seller
or has given any notice or other indication of its intention to cancel or reduce
any such coverage. Seller has complied in all material respects with each of
such insurance policies and binders, and has not failed to give any notice or
present any claim thereunder in a due and timely manner.

     4.14 Seller Sub.

     (a) Immediately prior to the Closing, (i) Seller will be the sole member of
Seller Sub; (ii) there will be no subscriptions, warrants, options, convertible
securities, calls, rights, contracts, understandings or commitments of any
character obligating Seller Sub to issue, deliver or sell any interest in Seller
Sub to any Person; (iii) Seller will have satisfied all capital calls,
contribution requirements and similar obligations to make contributions or
investments in Seller Sub; and (iv) Seller Sub will not have any outstanding
debt for borrowed money.

     (b) The Membership Interests will have been duly authorized and validly
issued to and fully paid for by Seller prior to Closing, and Seller will own the
Membership Interests free and clear of all Liens.

     (c) Seller has furnished to Buyer a true and complete copy of Seller Sub’s
governing documents, as amended to date. Such governing documents are in full
force and effect.

     (d) Seller Sub has been formed for the sole purpose of consummating the
transactions contemplated by this Agreement. Prior to the contribution of the
Assets pursuant hereto, Seller Sub will not have (i) ever owned any interest in
real property and (ii) ever owned a subleasehold or sublicense interest as a
sublessee or sublicensee in any real property.

     (e) Seller Sub has entered into no guarantees or similar obligations
(including surety bonds or letters of credit), including any guarantees or
similar obligations relating to obligations or liabilities of Seller or any
Affiliate of Seller.

     (f) Seller Sub has no, and has never had, any (i) employees, (ii) employee
pension benefit plans; (iii) employee welfare benefit plans or (iv) any other
employee benefit plans.

     (g) Seller Sub has no subsidiaries or any equity, partnership, limited
liability company or other ownership interest in any Person.

- 15 -



--------------------------------------------------------------------------------



 



     (h) Seller Sub has not at any time in its existence been, and it is not
currently, engaged in any business, directly or indirectly. At all times during
its existence Seller Sub has not owned any other assets other than incidental
personal property necessary for its existence. At all times during its existence
Seller Sub has maintained its books and records and bank accounts separate from
those of its members and Affiliates and from any other Person. At all times
during its existence, Seller Sub has held itself out to the public as a legal
entity separate and distinct from any other Person (including any of its members
and Affiliates) and not as a department or division of any Person. Seller Sub
has at no time during its existence acquired, by purchase or otherwise, any
stock or beneficial ownership of, any Person.

     (i) Seller Sub is, and has always been, disregarded for federal income tax
purposes and no election has been made to change such status.

     4.15 Accounts Receivable Aging. Section 4.15 of the Disclosure Schedule
sets forth a true, complete and accurate list as of the end of the month
immediately preceding the date hereof of the total amounts of Seller’s accounts
receivable relating to the Assets and the aging of such accounts receivable
based on the following schedule: 0-30 days, 31-60 days, 61-90 days and over 90
days.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER

     Buyer hereby represents and warrants to Seller as follows:

     5.1 Organization and Business; Power and Authority; Effect of Transaction.

     (a) Buyer is a limited liability company, is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of
organization, has all requisite power and authority to own or hold under lease
its properties and to conduct its business as now conducted and is duly
qualified and in good standing as a foreign limited liability company, in each
other jurisdiction in which the character of the property owned or leased by it
or the nature of its business or operations requires such qualification, except
for such qualifications the failure of which to obtain, individually or in the
aggregate, have not had and will not reasonably be expected to have a material
adverse effect on Buyer.

     (b) Buyer has all requisite power and authority necessary to enable it to
execute and deliver, and to perform its obligations under, this Agreement and
each Collateral Document executed or required to be executed by it pursuant
hereto or thereto and to consummate the Transactions; and the execution,
delivery and performance by Buyer of this Agreement and each Collateral Document
executed or required to be executed by it pursuant hereto or thereto have been
duly authorized by all requisite action on the part of Buyer. This Agreement has
been duly executed and delivered by Buyer and constitutes, and each Collateral
Document executed or required to be executed by each of them pursuant hereto or
thereto or to consummate the Transactions when executed and delivered by Buyer,
will constitute, legal, valid and binding obligations of Buyer, enforceable in
accordance with their respective terms, except as such

- 16 -



--------------------------------------------------------------------------------



 



enforceability may be limited by bankruptcy, moratorium, insolvency and similar
Laws affecting the rights and remedies of creditors and obligations of debtors
generally and by general principles of equity.

     (c) Except for any applicable requirements of the Hart-Scott-Rodino Act,
neither the execution and delivery by Buyer of this Agreement nor any Collateral
Document executed or required to be executed by it pursuant hereto or thereto,
nor the consummation of the Transactions, by Buyer will result in a breach under
any term, condition or provision of, or require the consent, authorization or
approval of, any Person or Authority under:

          (i) any governing document of Buyer;

          (ii) any Law applicable to Buyer;

          (iii) any contract, agreement or governmental authorization to which
Buyer is a party or by which it is bound; or

          (iv) any order of any Authority applicable to Buyer or any of its
properties or assets.

     5.2 Financing. Buyer has, and at Closing will have, sufficient funds
available to pay the Purchase Price and to satisfy all of its obligations under
this Agreement.

     5.3 Broker or Finder. No agent, broker, investment banker, financial
advisor other firm or Person engaged by or on behalf of Buyer or any of its
Affiliates is or will be entitled to a fee or commission in connection with the
Transactions.

     5.4 Legal Actions. There are no Legal Actions pending or, to Buyer’s
knowledge, threatened against Buyer which would prevent Buyer from consummating
the Transactions.

ARTICLE 6
COVENANTS

     6.1 Access to Information.

     (a) Seller shall afford Buyer and its accountants, counsel, consultants,
financial advisors, and other representatives (collectively, the
“Representatives”) access during normal business hours throughout the period
prior to the Closing Date to its (x) properties, books, contracts, studies and
reports, environmental studies and reports, commitments and records as it
reasonably requests to the extent such documents relate to the Assets or Seller
Sub, and Buyer shall be permitted to make extracts and copies of such books and
records; provided that such access shall not interfere with the normal business
operations of Seller and (y) officers and other senior management personnel who
have oversight responsibility for the Assets. All Confidential Information
furnished pursuant to the provisions of this Agreement, including without
limitation this Section, will be kept confidential by Buyer in accordance with
the terms and conditions of

- 17 -



--------------------------------------------------------------------------------



 



the Confidentiality Agreement dated as of October 22, 2004 between Buyer and
Daniels & Associates, L.P., on behalf of, and as agent for, Seller (the
“Confidentiality Agreement”).

     (b) In the event that this Agreement is terminated in accordance with its
terms, Buyer shall (and Buyer shall cause its Representatives to) upon the
written request of Seller promptly return all written Confidential Information
provided pursuant to this Section or any other provision of this Agreement or
otherwise in connection with the Transactions and shall not retain any copies,
extracts or other reproductions in whole or in part of such written material,
other than one copy thereof which shall be delivered to independent counsel for
such party and Buyer and its Representatives shall continue to be bound by the
provisions of Section 6.1(a) and the Confidentiality Agreement.

     6.2 Agreement to Cooperate; Certain Other Covenants.

     (a) Each of the parties hereto shall use its commercially reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable under applicable Law to
consummate the Transactions, including using its commercially reasonable efforts
(i) to prepare and file with the applicable Authorities as promptly as
practicable after the execution of this Agreement all applications and
amendments thereto, together with related information, data and exhibits,
necessary to request issuance of all requisite orders approving the Transactions
by all such applicable Authorities, (ii) to obtain all necessary or appropriate
waivers, consents and approvals, (iii) to effect all necessary registrations,
filings and submissions (including, without limitation, filings within twenty
(20) Business Days of the date of this Agreement under the Hart-Scott-Rodino Act
and all filings necessary for Buyer to own the Membership Interests), (iv) to
lift any injunction or other legal bar to the Transactions (and, in such case,
to proceed with the Transactions as expeditiously as possible), and (v) to
obtain the satisfaction of the conditions specified in Article 7 at the earliest
practicable date.

     (b) The parties shall cooperate with one another in the preparation of all
Tax Returns, questionnaires, applications or other documents regarding any Taxes
or transfer, recording, registration or other fees which become payable in
connection with the Transactions that are required to be filed on or before the
Closing Date.

     (c) Buyer shall promptly provide to Seller all information reasonably
required by third parties as a condition to their consent to the Transactions.

     (d) As soon as reasonably practicable after Closing, but in no event later
than thirty (30) days after the Closing Date, Buyer shall make all required
filings with the Authorities to reflect the changed ownership of the Assets.

     (e) To the extent legally permitted (in Seller’s counsel’s opinion) and
reasonably necessary for Seller Sub’s operation of the Assets after Closing,
during the six (6) month period following Closing Seller shall use its
commercially reasonable efforts to give Seller Sub the benefit of the Excluded
Governmental Authorizations to the extent that Buyer was unable to obtain
replacements of such Excluded Governmental Authorizations in its own name or in
the

- 18 -



--------------------------------------------------------------------------------



 



name of Seller Sub prior to Closing. During such six (6) month period Buyer
shall use its commercially reasonable efforts to obtain such replacement
authorizations at its expense and shall, on a monthly basis, reimburse Seller
for any direct expenses incurred by Seller in giving Seller Sub the benefit of
such Excluded Governmental Authorizations. Seller’s obligation hereunder shall
automatically terminate upon the earlier of (i) Seller’s counsel’s determination
that Seller is likely to be in violation of Law if it continues to perform its
obligations under this Section 6.2(e), and (ii) the expiration of the
above-referenced six (6) month period.

     6.3 Public Announcements. Until the earlier of Closing or the termination
of this Agreement, each party shall consult with the other before issuing any
press release or otherwise making any public statements with respect to this
Agreement or the Transactions and shall not issue any such press release or make
any such public statement without the prior written approval of the other, which
approval shall not be unreasonably withheld or delayed. Notwithstanding the
foregoing, the parties acknowledge and agree that they may, without each other’s
prior consent, issue such press releases or make such public statements as may
be required by applicable Law, in which case the issuing party shall use all
commercially reasonable efforts to consult with the other party and agree upon
the nature, content and form of such press release or public statement.

     6.4 Notification of Certain Matters. Each party shall give prompt notice to
the other of (a) any material breach of any representation or warranty made by
it in this Agreement or (b) its failure to comply with or satisfy, in any
material respect, any covenant, condition or agreement under this Agreement;
provided, however, that the delivery of any notice pursuant to this Section
shall not (i) limit or otherwise affect the rights and remedies available
hereunder to the party receiving such notice or the obligations of the party
delivering such notice, (ii) be deemed to be an admission by the party
delivering such notice and (iii) affect the representations, warranties,
covenants and agreements of the parties or the conditions to their respective
obligations under this Agreement unless the other party accepts such notice, in
which case the Disclosure Schedule will be updated accordingly. Notwithstanding
the immediately preceding sentence, nothing herein shall be deemed to alter or
modify the provisions of Section 6.8 or Section 6.9.

     6.5 Conduct of Business by Seller Pending the Closing. Except as set forth
in Section 6.5 of the Disclosure Schedule or as otherwise required or expressly
permitted by this Agreement, after the date hereof and prior to the Closing Date
or the earlier termination of this Agreement, unless Seller complies with the
last paragraph of this Section 6.5, Seller shall:

     (a) Operate the Assets in the Ordinary Course of Business which shall
include, without limitation, (i) keeping each of the Tower Assets free of debris
and excessive vegetation and in good commercial working order (including all
gates, work, doors, locks and fences), and (ii) not taking any action or failing
to take any action which would reasonably be expected to result in a NOTAM;

     (b) comply, in all material respects, with applicable Laws, including,
without limitation, Environmental Laws;

- 19 -



--------------------------------------------------------------------------------



 



     (c) not sell, lease, license, pledge, dispose of or encumber the Membership
Interests or any of the Tower Sites, or, except in the Ordinary Course of
Business or as permitted by this Agreement, any material properties or assets
included in the Assets;

     (d) use its commercially reasonable efforts to preserve intact the goodwill
and business relationships with lessees under the Tower Leases and landlords
under the Site Leases;

     (e) maintain (i) the Assets in their current condition, ordinary wear and
tear excepted and (ii) insurance on the Assets in such amounts and against such
risks and losses as are consistent with Seller’s current practice;

     (f) not increase (i) the number, size or weight of Seller’s or any of its
Affiliate’s equipment on any Tower Site or Tower Structure, including, without
limitation, coaxial cables, wires, lines, conduits, antennae, dishes, microwave
dishes, mounting structures, frames, panels and other similar equipment at such
Tower Site or Tower Structure, or (ii) Seller’s or its Affiliate’s use of ground
space or space on mounting assemblies on any Tower Site or Tower Structure, in
the case of each of the foregoing restrictions, beyond such levels as they
existed at a particular Tower Site or Tower Structure as of the date of this
Agreement;

     (g) not enter into, modify, amend or terminate in any material respect any
contracts, arrangements, understandings or arrangements that will adversely
affect any of the Assets (excluding any Rejected Sites), including but not
limited to any Governmental Authorization, Site Lease or Tower Lease;

     (h) use its commercially reasonable efforts to maintain, in accordance with
past practice, relations with the suppliers, agents, lessees and any others
having business relations relating primarily to the Assets;

     (i) adhere to current practice with respect to collection of accounts
relating primarily to the Assets and collect accounts receivable relating
primarily to the Assets;

     (j) not add, change or modify any equipment on any Tower Structure outside
of the Ordinary Course of Business;

     (k) not incur or assume any indebtedness for borrowed money or guarantee
any such obligations to the extent such indebtedness or obligations would
constitute an Assumed Liability;

     (l) not make changes in Tax practices relating to the Assets except as may
be required under applicable Law or GAAP;

     (m) not fail to pay when due any liability that, if unpaid, would become a
Lien upon any of the Assets;

     (n) not remove from any Tower Site any article of personal property
included in the Assets except as may be necessary for repairs, or the discarding
of worn out or useless items, provided, however, that any article removed for
repairs shall be returned to such Tower Site

- 20 -



--------------------------------------------------------------------------------



 



promptly upon its repair and shall remain a part of the Assets whether such
article shall be located on such Tower Site at the time of the applicable
Closing, and any article so discarded shall be replaced with a new article of
similar quality and utility;

     (o) not to undertake or commence any renovations or alterations on the
Assets outside of the Ordinary Course of Business, except those necessary to
comply with any of the provisions of this Agreement;

     (p) not apply any of the security deposits relating to the Tower Leases,
whether to a default of a tenant or otherwise;

     (q) promptly notify Buyer in writing of any event, circumstance or
condition of which such Seller obtains knowledge following the Effective Date
that would reasonably have been expected to have a Material Adverse Effect;

     (r) terminate all management or marketing agreements relating to any Tower
Site; and

     (s) not agree or commit to take any of the actions prohibited by this
Section 6.5.

     In the event that Seller desires to take any of the actions prohibited by
the provisions of this Section, it shall give prompt written notice to Buyer,
referring to the provisions of this Section. In the event that Buyer does not
object in writing to the taking of such action (within five (5) Business Days of
receipt of such notice (which shall include a reasonable description of such
proposed action and the reason for it), Seller shall have the right to take such
action; provided that such waiver shall be deemed an approval by Buyer for the
specific requested action only and not any future actions, even if similar in
nature.

     6.6 Environmental Site Assessments; Title Commitments and Surveys.

     (a) As promptly as practicable after the execution of this Agreement, but
in no event later than ninety (90) days after the date of this Agreement, Buyer
may, at its own cost and expense, enter upon, inspect, investigate and conduct
legal, financial, business, environmental, technical and any other due diligence
that Buyer determines is reasonably necessary with respect to the Assets,
including without limitation obtaining a Phase I environmental report, a title
commitment to issue standard ALTA title insurance and/or a survey on any Owned
Site included in the Assets, and/or a structural survey of a structural engineer
on any Tower Structure included in the Assets. Environmental site assessments,
title commitments and surveys shall be conducted by such consultants and
professionals as are reasonably acceptable to Seller and Buyer, and access to
the Tower Sites shall be arranged for times mutually convenient to the parties,
and to the extent involving Tower Structures situated on land which is the
subject of a Site Lease, in accordance with and subject to the restrictions of
any such Site Lease. Each of Seller and Buyer shall be entitled to have
representatives present at the time such activities are conducted and Buyer
shall provide to Seller, within three (3) days after receipt or issuance of the
same, a complete and accurate copy of each such environmental report, title
commitment and/or surveys, and any updates thereto, in both draft and final
form. Buyer shall not, and Buyer shall cause Buyer’s Representatives to not,
conduct any subsurface investigation or otherwise engage in any

- 21 -



--------------------------------------------------------------------------------



 



soil disturbance without the prior express written consent of Seller, which
consent may be withheld in its sole discretion. Buyer shall restore any Tower
Site to its present condition in the event Buyer or any of Buyer’s
Representatives causes any damage thereto. In addition, Buyer agrees to
indemnify and hold harmless Seller for any physical damage to the Tower Sites
and personal injury resulting from Buyer’s and/or any of its Representatives’
entry onto or activities on the Tower Sites.

     (b) Seller shall furnish Buyer access to all reports, documents, records
and information in its possession as Buyer may reasonably request to permit
Buyer to perform its due diligence investigation with respect to the Assets,
including without limitation, the Due Diligence Items.

     6.7 Defective Sites. Buyer shall promptly, and in any event no later than
(x) in the case of Defects of the type described in clause (b) of the definition
thereof which were not disclosed to Buyer prior to Closing and which could not
reasonably have been discovered by Buyer prior to Closing (each, a “Post-Closing
Structural Defect”), ninety (90) days after Closing, (y) in the case of Defects
of the type described in clause (d) of the definition thereof, nine (9) days
prior to the Closing Date and (z) in the case of any other Defect, ninety
(90) days after the date of this Agreement, deliver to Seller written notice of
any Defect in respect of an Asset (a “Defect Notice”). Each such Defect Notice
shall (i) identify the relevant Assets and (ii) include both a reasonably
detailed description of the facts giving rise to the Defect and copies of all
supporting documents evidencing the existence of such Defect. A failure by Buyer
to notify Seller of a Defect in respect of an Asset within the applicable time
period shall constitute a waiver by Buyer of its right to claim such Defect, and
Seller shall no longer be obligated to provide any Buyer Indemnified Party with
any right of indemnification or other recovery with respect to such Defect and
any loss or liability arising from or relating to such Defect, all applicable
representations, warranties and covenants contained herein shall be deemed
modified solely to reflect the existence of such Defect, and such Defect shall
be deemed to be an Assumed Liability; and provided, further, that except as set
forth in Section 7.1(d), in no event shall the existence of a Defect entitle
Buyer to delay the Closing Date, unless otherwise agreed by Seller.

     6.8 Accepted Sites; Rejected Sites; Remedial Sites.

     (a) On or prior to the tenth (10th) day prior to the Closing Date, Buyer
may elect, by notice in writing to Seller, to waive the Defect(s) identified in
any prior Defect Notice and consent to the contribution of such Defective Site
(which Defective Site shall thereafter be designated an Accepted Site) to Seller
Sub, in which case (a) there shall be no reduction made to the Purchase Price
pursuant to Section 3.1 with respect to such Accepted Site and all pertinent
Tower Related Assets, (b) the certificate to be delivered by Seller pursuant to
Section 7.2(a) shall be modified to qualify the representations and warranties
of Seller accordingly, and (c) Seller shall no longer be obligated to provide
any Buyer Indemnified Party with any right of indemnification or other recovery
with respect to the Defect(s) accepted by Buyer and any loss or liability
arising from or relating to such Defect(s). Accepted Sites shall be contributed
to Seller Sub subject to both the applicable Defect and any Permitted Liens.

- 22 -



--------------------------------------------------------------------------------



 



     (b) With respect to the Defects identified in a Defect Notice (other than
Post-Closing Structural Defects, to which this clause (b) shall not apply) that
have not been cured in accordance with Section 6.9 prior to eight (8) days
before the Closing Date, Seller shall have the right to designate five (5) days
prior to the Closing Date, by notice in writing to Buyer, any such Defective
Site as (A) a Rejected Site or (B) an Asset which shall be retained by Seller
pending cure of the applicable Defect in accordance with Section 6.9 (a
“Remedial Site”). Assets designated as either Remedial Sites or Rejected Sites
shall be placed in Section 6.8(b) of the Disclosure Schedule, will not be
transferred to Buyer at the initial Closing, and the Purchase Price shall be
adjusted as provided in Section 3.1.

     (c) With respect to Post-Closing Structural Defects identified in a Defect
Notice and that are not cured prior to the expiration of the applicable Cure
Period, Buyer shall have the right to designate, within thirty (30) days after
the expiration of the applicable Cure Period, by written notice to Seller, any
such Defective Site as a Rejected Site and to return such Defective Site to
Seller, and Buyer shall be entitled to receive from Seller a refund of the
portion of the Purchase Price attributable to such Defective Site together with
any direct site expenses paid by Buyer (subject to Seller’s receipt from Buyer
of reasonably detailed supporting documentation) with respect to such Defective
Site from the period after the Closing Date until the date of return of such
Defective Site (the “Interim Period”), minus the sum of the aggregate amount of
rental income collected by Buyer during the Interim Period and the aggregate
amounts paid by Seller to Buyer under the Master Lease with respect to such
Defective Site during the Interim Period. Buyer and Seller shall cause the
Master Lease to be amended to remove such Defective Site as a site leased
thereunder.

     (d) If either any Cash Flow Reports delivered by Seller pursuant to the
terms of this Agreement indicate, or Buyer discovers during the ninety (90) day
period following the date hereof that, the Tower Cash Flow with respect to a
Tower Site is less than the Tower Cash Flow for such Tower Site set forth on
Section 4.2(a) of the Disclosure Schedule, Buyer shall give notice of such
difference to Seller (“Buyer Tower Cash Flow Notice”). In the event that the
amount of the Tower Cash Flow discrepancy with respect to any Tower Site is less
than or equal to *****, the Purchase Price attributable to such Tower Site shall
be reduced by an amount equal to product of (x) the Purchase Price Cash Flow
Multiple, and (y) the difference between the Tower Cash Flow for such Tower Site
set forth on Section 4.2 of the Disclosure Schedule and the actual Tower Cash
Flow with respect to such Site. In the event that the amount of the Tower Cash
Flow discrepancy with respect to any Tower Site is greater than *****, Seller
may, at is option, either (i) reject the applicable Assets pursuant to
Section 6.8(b) or (ii) reduce the Purchase Price attributable to such Tower
Site(s) by an amount for each such Tower Site equal to product of (x) the
Purchase Price Cash Flow Multiple, and (y) the difference between the Tower Cash
Flow for such Tower Site set forth on Section 4.2 of the Disclosure Schedule and
the actual Tower Cash Flow with respect to such Site; provided, however, that in
either instance, the Purchase Price for such Tower Site(s) shall not be so
reduced and such site shall not be rejected if Seller provides to Buyer on or
before the date that is two (2) days prior to Closing, evidence reasonably
satisfactory to Buyer that the actual Tower Cash Flow for a Site is not less
than the amount set forth in Section 4.2 of the Disclosure Schedule. Each Buyer
Tower Cash Flow Notice shall include Buyer’s calculation of the actual Tower
Cash Flow with respect to the applicable Tower Site and applicable work papers
and supporting papers with respect thereto.

- 23 -



--------------------------------------------------------------------------------



 



     6.9 Cure Period. Seller shall have the right, at any time up and until the
day that is twelve (12) months after the Closing Date (or, in the case of
Post-Closing Structural Defects, the date on which Seller receives the
applicable Defect Notice) (the “Cure Period”), to cure Defects that exist with
respect to the Defective Sites and which have been identified pursuant to
Section 6.7. Seller agrees to use its commercially reasonable efforts to cure
such Defects during the Cure Period, and Buyer shall use commercially reasonable
efforts to cooperate with Seller in its efforts to cure such Defects, at no cost
to Buyer. Seller shall provide Buyer with written notice (a “Cure Notice”) of
any proposed cure effected with respect to a Defective Site. The Cure Notice
shall (a) describe in reasonable detail the curative action taken (and shall
include a copy of any instrument, document or other writing which evidences the
curative action taken) in respect of such Cured Site and (b) if such Cure Notice
is delivered to Buyer after the Closing Date, include a written good faith
estimate of the amount of the Apportionments (the “Remedial Site Apportionments
Estimate”) calculated in accordance with Section 3.3(a) (based on the applicable
Subsequent Conveyance Date rather than the Closing Date) with respect to such
Cured Site and supported by Support Documents supporting such Apportionments.
Any such Remedial Site Apportionments Estimate shall be accompanied by a
certificate of the type specified in Section 3.3(b). If Buyer shall conclude
that the curative actions taken with respect to a Defective Site are
insufficient to cure the applicable Defect(s), Buyer shall, within thirty
(30) days after its receipt of the applicable Cure Notice (such thirty (30) day
period being referred to as the “Cure Notice Response Period”), deliver to
Seller a reasonably detailed written statement of its objections, together with
all supporting documentation. Buyer and Seller shall use good faith efforts to
jointly resolve any disagreement with respect to the effectiveness of curative
actions within twenty (20) days of Seller’s receipt of Buyer’s written statement
of its disagreement with respect to a Cure Notice, which resolution, if
achieved, shall be binding upon the parties and not subject to further dispute
or review. In the event Buyer and Seller are unable to resolve their
disagreement within such twenty (20) day period, then either party may request
that the matter be settled by arbitration proceedings in accordance with
Section 10.15(b). If Buyer fails to so notify Seller of any disagreements with
respect to a Cure Notice, or if Buyer notifies Seller of its agreement that
curative actions taken with respect to a Defective Site are sufficient to cure
the applicable Defect(s), or upon an arbitrator’s agreement that curative
actions taken with respect to a Defective Site are sufficient to cure the
applicable Defect(s), then such Defective Site shall be considered to be a
“Cured Site”, and such Cured Site will be transferred to Seller Sub on the
applicable Subsequent Conveyance Date using the Apportionments based on the
Remedial Site Apportionments Estimate. A Cured Site shall become part of the
Assets to be contributed to Seller Sub prior to Closing (or after Closing in
accordance with Section 3.3(d), if such Asset has become a Cured Site after the
Closing Date). Any Remedial Sites which have not become Cured Sites prior to the
expiration of the Cure Period shall automatically become Rejected Sites (unless
Seller and Buyer agree otherwise), and all obligations of Buyer and Seller under
this Section 6.9 shall terminate, and the Remedial Site Escrow Agent shall
return to Buyer any amounts left on deposit under the Remedial Site Escrow
Agreement.

     For the purposes of this Section 6.9 and subject to the dispute resolution
procedure set forth in this Section 6.9, the term “Cure” shall mean, with
respect to any Defect: (i) with respect to any Defect relating to a title
matter, Seller will procure for the benefit of Buyer an irrevocable commitment
from a title company to insure against any and all loss incurred or that may be
incurred by Buyer as a result of such Defect (with all costs and expenses
relating to curing such

- 24 -



--------------------------------------------------------------------------------



 



Defect and obtaining such commitment to be paid by Seller; the actual cost of
such title insurance to be paid by Buyer); (ii) as determined in Buyer’s
reasonable discretion, Seller agrees, in writing, either to reimburse Buyer (or
provide Buyer with a credit against the Purchase Price at the applicable
Closing) an amount equal to the cost to repair the Defect or the actual loss in
the value of the Asset as a result of the Defect; (iii) with respect to any
Defect relating to any Tower Lease as described in Section (e) of the definition
of Defect, Seller either signs a new lease with the counterparty to such Tower
Lease or agrees to reduce the Purchase Price attributable to such Tower Site in
accordance with the methodology set forth in Section 6.8(d); or (iv) Seller has
taken any other action with respect to the Defect that causes such condition or
matter to no longer constitute a Defect, as determined in Buyer’s reasonable
discretion.

     6.10 Relocation of Tower Light Controllers. Buyer agrees that within one
hundred eighty (180) days after Closing, Buyer will, or will cause Seller Sub
to, relocate or cause to be relocated to a location elsewhere at the applicable
Tower Site, at Buyer’s sole cost and expense, any tower marking and light
controllers and related equipment located within any equipment shelter which is
an Excluded Asset. During such time period Seller shall continue to power and
cause all such tower light controllers to remain lit in accordance with the
terms of the Transition Services Agreement. Such relocation shall be performed
by a qualified contractor in a workmanlike manner without any interference,
damage or destruction to any other equipment, structures or operations of Seller
or any other Person (and Buyer will reimburse Seller for the costs of remedying
any such interference, damage or destruction occasioned by such relocation, if
applicable).

     6.11 Supplemental Disclosure. Seller shall promptly from time to time prior
to the Closing Date supplement in writing the Disclosure Schedule with respect
to any event, matter, condition or circumstance that, if existing or known as of
the date of this Agreement, would have been required to be set forth or
described in the Disclosure Schedule (collectively, the “Updates”); provided,
that no Update shall be deemed to cure any violation or breach of any
representation, warranty, covenant or agreement of Seller made in this Agreement
unless Buyer explicitly consents in writing to any such Update within ten
(10) Business days after Buyer’s receipt thereof. Notwithstanding the foregoing,
any update to Section 4.2(a) of the Disclosure Schedule that results in an
adjustment of the Purchase Price as contemplated by Section 6.8(d) shall be
deemed to cure the violation or breach of the representations and warranties set
forth in Section 4.2(a) hereof that relate to such adjustment and Buyer shall
have no right of indemnity for any such violation or breach relating to such
adjustment.

     6.12 Contribution to Seller Sub. Seller shall contribute the Assets to
Seller Sub immediately prior to Closing, and Seller shall use its commercially
reasonable efforts to obtain all consents and give all notices necessary to do
so and shall furnish copies of such consents and notices to Buyer.

- 25 -



--------------------------------------------------------------------------------



 



     6.13 No Shop.

     (a) Prior to the Closing, Seller shall not (and shall cause its Affiliates
to not), directly or indirectly, sell, agree to sell, solicit inquiries or
proposals or furnish any information with respect to, or initiate or participate
in any negotiations or discussions whatsoever concerning any acquisition or
purchase of, (i) any or all of the Assets, except as otherwise permitted by this
Agreement, and (ii) the Membership Interests (collectively, a “Third-Party
Proposal”). During such period, Seller shall promptly inform Buyer of the
occurrence of a Third-Party Proposal and the terms thereof (including the
identity of the prospective purchaser or soliciting party).

     (b) If Seller or any of its Affiliates breaches or threatens to commit a
breach of, any of the provisions of Section 6.13(a), Buyer shall have the right
(in addition to any other rights and remedies available to Buyer at law or in
equity) to equitable relief (including injunctions) against such breach or
threatened breach, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable harm to Buyer and that money damages
would not be an adequate remedy to Buyer.

     6.14 Casualty Losses Relating to the Assets. In the event that there shall
have been suffered between the date hereof and the Closing any loss or damage
relating to the Assets, Seller will promptly notify Buyer of such event. Buyer
shall elect, at its option, either to (a) cause Seller to repair, rebuild or
replace the portion of the Assets damaged, destroyed or lost prior to the
Closing Date at Seller’s cost and expense, or (b) cause Seller to assign to
Buyer at Closing all claims to insurance proceeds or other rights (the “Casualty
Claims”) of Seller against third parties arising from such casualty loss. To the
extent any Casualty Claim is not assignable, such claim may be pursued by Buyer
or Seller Sub after Closing, for its own account and benefit, in the name of
Seller, and Seller shall cooperate with Buyer and Seller Sub with respect to
pursuing such Casualty Claim. Buyer must make its election within five (5) days
of being advised by Seller of the occurrence of any such loss or damage, and if
Buyer fails to timely make such election, Seller may make such election for
Buyer.

     6.15 Limited Right of First Refusal. For a period of twelve (12) months
after the Closing Date, Seller hereby agrees that it will notify Buyer in
writing if Seller determines that it desires to sell to an unaffiliated third
party any additional Tower Structures and Tower Related Assets. For sixty
(60) days after the date of Seller’s written notice to Buyer, Buyer shall have a
right of first refusal to acquire the Tower Structures and Tower Related Assets
in question on the same terms and for the same Purchase Price Cash Flow Multiple
that are contained in this Agreement. Buyer hereby agrees to promptly notify
Seller in writing upon its determination that it does not wish to exercise the
foregoing limited right of first refusal. Upon the earlier of Seller’s receipt
of Buyer’s written notice indicating that it will not exercise its limited right
of first refusal and the expiration of the above-referenced sixty (60) day
period, Seller shall be free to sell the Tower Structures and Tower Related
Assets in question to a third party.

     6.16 Transition Services. On the Closing Date, Seller Sub and Seller shall
enter into a transition services agreement in form and substance reasonably
acceptable to Buyer and Seller (the “Transition Services Agreement”).

- 26 -



--------------------------------------------------------------------------------



 



     6.17 Cash Flow Reports. Seller will deliver to Buyer as soon as possible,
but in any event within ten (10) days after the end of each month (commencing
with the month of April, 2005) through the month of Closing, a Cash Flow Report
relating to the Assets as of the end of such month that fairly presents the cash
flows of the Assets as of the end of such month.

     6.18 Form of Tenant Lease. To the extent that Seller proposes to enter into
any new Tower Lease between the Effective Date and any applicable Closing Date,
Seller shall use a form of tenant lease agreement in substantially the form
attached hereto as Exhibit D and shall submit each such new Tower Lease to Buyer
for its approval, which approval shall not be unreasonably withheld, delayed or
conditioned. Buyer will review all proposed new Tower Leases and either approve
or reject (in Buyer’s reasonable discretion) such new Tower Leases within ten
(10) Business Days following Buyer’s receipt thereof. If Buyer approves, or does
not deliver written notice to Seller of its rejection of the proposed new Tower
Lease within such ten (10) Business Day period, Buyer will be deemed to have
consented to the proposed new Tower Lease and Seller may enter into the proposed
new Tenant Lease.

     6.19 Pre-Closing Inspection. Prior to the applicable Closing, Seller shall
afford Buyer and its Representatives reasonable access to each of the Tower
Sites to ensure that Seller has complied with its obligations set forth in
Section 6.5.

ARTICLE 7
CLOSING CONDITIONS

     7.1 Conditions to Obligations of Each Party. The respective obligations of
each party to consummate the Transactions shall, except as hereinafter provided
in this Section, be subject to the satisfaction at or prior to the Closing Date
of the following conditions, any or all of which may be waived, in whole or in
part, to the extent permitted by applicable Law:

     (a) As of the Closing Date, no Legal Action shall be pending before any
Authority seeking to enjoin, restrain, prohibit or make illegal the consummation
of the Transactions or the Other Transactions or to obtain substantial damages
with respect to the consummation of the Transactions or the Other Transactions,
and there shall not be in effect any order, injunction, judgment decree, ruling
or arbitration award of a Authority of competent jurisdiction restraining,
enjoining or otherwise prohibiting the consummation of the Transactions or the
Other Transactions;

     (b) Any waiting period (and any extension thereof) applicable to the
consummation of the Transactions or the Other Transactions under the
Hart-Scott-Rodino Act shall have expired or early termination shall have been
granted;

     (c) Except with respect to the Hart-Scott-Rodino Act (which is addressed in
Section 7.1(b)) all authorizations, consents or approvals required to be
obtained from all Authorities prior to the consummation of the Transactions and
the Other Transactions, shall have been obtained from all such Authorities,
except for such authorizations, consents and approvals the failure to obtain
would not reasonably be expected to have a Material Adverse Effect;

- 27 -



--------------------------------------------------------------------------------



 



     (d) No more than forty percent (40%) of the Tower Sites and Tower
Structures under this Agreement and the Other Purchase Agreement, taken in the
aggregate, have been designated as either Rejected Sites or Remedial Sites

     (e) All of the closing conditions contained in Article 7 of the Other
Purchase Agreement shall have been satisfied or waived in accordance with the
terms thereof, and the initial closing of the Other Transactions shall be
occurring simultaneously with the Closing hereunder; and

     (f) The Escrow Agent shall have executed and delivered the Remedial Site
Escrow Agreement, if applicable.

     7.2 Conditions to Obligations of Buyer. The obligation of Buyer to
consummate the Transactions shall be subject to the satisfaction of the
following conditions, any or all of which may be waived, in whole or in part, by
Buyer:

     (a) (i) The representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects at and as of the
Closing Date with the same force and effect as though made on and as of such
date; provided, however, that for the purpose of determining the accuracy of
such representations and warranties that are already qualified by materiality
(including by reference to “Material Adverse Effect”), such representations and
warranties shall be true and correct in all respects; (ii) each and all of the
agreements and covenants to be performed or satisfied by Seller hereunder at or
prior to the Closing Date shall have been duly performed or satisfied in all
material respects; and (iii) Seller shall have furnished Buyer with a
certificate of an officer of Seller to the effect that each of the conditions
specified in this Section 7.2(a) is satisfied;

     (b) Since the date of this Agreement, there shall not have been any event,
change, circumstance or occurrence that has had or could reasonably be expected
to have a Material Adverse Effect;

     (c) Seller shall have delivered to Buyer a duly executed counterpart to a
master tower lease agreement relating to the use by Seller of the Assets,
including schedules thereto relating to each such tower, substantially in the
form attached hereto as Exhibit C and made a part hereof (the “Master Lease”);

     (d) Seller shall have delivered to Buyer a duly executed counterpart to the
Transition Services Agreement;

     (e) Seller shall have delivered the Membership Interests to Buyer;

     (f) Seller shall have delivered to Buyer each of the following executed
documents, each in customary form reasonably acceptable to Buyer:

- 28 -



--------------------------------------------------------------------------------



 



          (i) a contribution agreement evidencing the contribution of the Assets
(other than those relating to Rejected Sites or Remedial Sites) to Seller Sub
and the assumption by Seller Sub of the Assumed Liabilities; and

          (ii) Special Warranty Deeds conveying to Seller Sub the Owned Sites,
in forms acceptable for recording in the state and county where each applicable
Owned Site is located, together with such other forms as may be required to
record such deeds;

          (iii) Any reasonable and customary affidavits reasonably required by,
and satisfactory to, the title company in order that an owner’s title insurance
policy and any leasehold title insurance policy may be issued free and clear of
the standard exceptions which a title company is permitted by applicable law to
remove or modify upon delivery of such affidavits;

          (iv) A copy of resolutions of the board of directors of Seller
authorizing the execution, delivery and performance of this Agreement and the
other Collateral Documents by Seller, and an officer’s certificate of Seller,
dated the Closing Date, that such resolutions were duly adopted and are in full
force and effect; and

          (v) assignment and assumption agreements of the Tower Leases and Site
Leases;

     (g) Seller shall have delivered to Buyer a FIRPTA certificate in accordance
with Section 1445 of the Code certifying that Seller is not a foreign Person;

     (h) Seller shall have executed and delivered the Remedial Site Escrow
Agreement, if applicable; and

     (i) Seller shall have caused its counsel to deliver to Buyer and its
lenders a written legal opinion with respect to the existence, due incorporation
and authority of Seller to enter into this Agreement and the Collateral
Documents and to consummate the transactions contemplated hereby.

     7.3 Conditions to Obligations of Seller. The obligation of Seller to
consummate the Transactions shall be subject to the satisfaction of the
following conditions, any or all of which may be waived, in whole or in part, by
Seller:

     (a) (i) The representations and warranties of Buyer contained in this
Agreement shall be true and correct in all material respects at and as of the
Closing Date with the same force and effect as though made on and as of such
date; provided, however, that for the purpose of determining the accuracy of
such representations and warranties that are already qualified by materiality
(including by reference to “material adverse effect”), such representations and
warranties shall be true and correct in all respects, except to the extent that
the failure of such representations and warranties to be true and correct,
individually or in the aggregate, has not had and is reasonably expected not to
have a material adverse effect on the Buyer’s ability to consummate and perform
the Transactions; (ii) each and all of the agreements and covenants to

- 29 -



--------------------------------------------------------------------------------



 



be performed or satisfied by Buyer hereunder at or prior to the Closing Date
shall have been duly performed or satisfied in all material respects; and
(iii) Buyer shall have furnished Seller a certificate of an officer of Buyer to
the effect that each of the conditions specified in Section 7.3(a) is satisfied;

     (b) Between the date of this Agreement and the Closing Date, there shall
not have occurred and be continuing any material adverse change in Buyer or the
operation of its business;

     (c) Buyer shall have delivered to Seller a duly executed counterpart to the
Master Lease;

     (d) Buyer shall have executed and delivered the Remedial Site Escrow
Agreement, if applicable;

     (e) Buyer shall have caused its counsel to deliver to Seller a written
legal opinion with respect to the valid existence of Buyer and the authority of
Buyer to enter into this Agreement and the Collateral Documents and to
consummate the transactions contemplated hereby; and

     (f) Buyer shall have delivered a duly executed counterpart to the
Transition Services Agreement.

ARTICLE 8
TERMINATION

     8.1 Termination. This Agreement may be terminated at any time prior to the
Closing only pursuant to the following provisions:

     (a) by mutual consent of Seller and Buyer;

     (b) by Buyer or Seller if any injunction, decree or judgment of any
Authority prohibiting consummation of the Transactions shall have become final
and nonappealable;

     (c) by Seller in the event (i) Seller is not then in material breach of
this Agreement or the Other Purchase Agreement, and (ii) either (A) the
Termination Date has occurred without the consummation of the Transactions and
the Other Transactions, or (B) Buyer is in material breach of this Agreement or
the Other Purchase Agreement, and such breach has not been cured to Seller’s
reasonable satisfaction within thirty (30) days of written notice of the same
from Seller, which notice shall describe in reasonable detail the alleged
breach; or

     (d) by Buyer in the event (i) Buyer is not then in material breach of this
Agreement or the Other Purchase Agreement, and (ii) either (A) the Termination
Date has occurred without the consummation of the Transactions and the Other
Transactions, or (B) Seller is in material breach of this Agreement or the Other
Purchase Agreement (other than a breach caused by the existence

- 30 -



--------------------------------------------------------------------------------



 



of a Defect), and such breach has not been cured to Buyer’s reasonable
satisfaction within thirty (30) days of written notice of the same from Buyer,
which notice shall describe in reasonable detail the alleged breach.

     The term “Termination Date” shall mean the date that is one hundred eighty
(180) days after the date of this Agreement, or such other date as the parties
may, from time to time, mutually agree in writing.

     8.2 Effect of Termination.

     (a) Except as provided in Sections 3.2(c) (liquidated damages upon
termination), 3.2(d) (occurrence of Termination Date), 6.1 (confidentiality),
6.3 (public announcements), 10.3 (fees and expenses) and this Section, in the
event this Agreement is validly terminated pursuant to Section 8.1(a) or
Section 8.1(b), this Agreement shall forthwith become void, there shall be no
liability on the part of any party, or any of their respective stockholders,
members, managers, officers or directors, to the other and all rights and
obligations of any party shall cease; provided, however, that (i) such
termination shall not relieve any party from liability for any breach of this
Agreement prior to the date of termination (except to the extent provided for in
Section 8.1(b)) or fraud or any intentional misrepresentation or breach of any
of its warranties, covenants or agreements set forth in this Agreement or any
Collateral Document, and (ii) the foregoing provisions shall not limit or
restrict the availability of injunctive relief and specific performance set
forth in Section 10.1.

     (b) In the event this Agreement is terminated by Seller pursuant to the
provisions of Sections 8.1(c)(ii)(A) or 8.1(c)(ii)(B) or by Buyer pursuant to
the provisions of Section 8.1(d)(ii)(B), and either Seller or Buyer dispute
whether and to whom the Escrowed Funds are to be released with respect to such
termination, then the Escrow Agent shall hold the Escrowed Funds pending
resolution of such dispute between the parties in accordance with the terms of
the Deposit Escrow Agreement.

     (c) If Buyer owes the Liquidated Damages Amount to Seller pursuant to
Section 3.2(c), Buyer agrees to promptly pay to Seller the difference between
the Escrowed Funds actually received by Seller and the Liquidated Damages Amount
within one (1) Business Day or a termination of this Agreement as contemplated
by Section 3.2(a).

ARTICLE 9
INDEMNIFICATION

     9.1 Survival.

     (a) The representations, warranties, covenants and agreements of the
parties contained in or made pursuant to this Agreement or any Collateral
Document (including, for the avoidance of doubt, in respect of any Defective
Site which becomes a Cured Site, irrespective of the date on which such
transformation occurs) shall survive the Closing and shall remain operative and
in full force and effect for a period of eighteen (18) months after the Closing
Date; provided, however that the Exempt Representations and Warranties shall
survive the Closing

- 31 -



--------------------------------------------------------------------------------



 



indefinitely. The term “Indemnity Period” shall mean the applicable period with
respect to which a representation, warranty, covenant or agreement survives the
Closing as provided in this Section. No claim for indemnification, other than
with respect to fraud, may be asserted after the expiration of the Indemnity
Period. Notwithstanding anything herein to the contrary, any representation,
warranty, covenant and agreement which arises and is the subject of a claim
which is properly asserted in writing prior to the expiration of the Indemnity
Period shall survive with respect to such claim until the final resolution
thereof.

     9.2 Indemnification.

     (a) Seller agrees that, except as otherwise provided in this Agreement, on
and after the Closing it shall indemnify and hold harmless Buyer and its
stockholders, parties, members, Affiliates, directors, officers, employees,
agents and representatives, its successors and permitted assigns (collectively,
the “Buyer Indemnified Parties”) from and against any and all direct damages,
claims, losses, expenses, costs, obligations, and liabilities including, without
limiting the generality of the foregoing, liabilities for all reasonable
attorneys’, accountants’ and experts’ fees (collectively, “Loss and Expense”),
incurred by the Buyer Indemnified Parties during the Indemnity Period and caused
by (i) any breach of a representation or warranty made by Seller pursuant to
this Agreement or any Collateral Document, (ii) any failure by Seller to perform
or fulfill any of its covenants or agreements set forth in this Agreement or any
Collateral Document, (iii) any Excluded Assets and (iv) any Retained Liability.

     (b) Buyer agrees that on and after the Closing it will indemnify and hold
harmless Seller and its stockholders, Affiliates, directors, officers,
employees, agents and representatives, its successors and permitted assigns
(collectively, the “Seller Indemnified Parties”) from and against all Loss and
Expense incurred by the Seller Indemnified Parties during the Indemnity Period
and caused by (i) any breach of representation or warranty made by Buyer
pursuant to this Agreement or any Collateral Document, (ii) any failure by Buyer
to perform or fulfill any of its covenants or agreements set forth in this
Agreement or any Collateral Document, (iii) the ownership or operation of the
Assets following the Closing and (iv) any Assumed Liability.

     (c) In the absence of fraud or intentional misrepresentation, from and
after the Closing Date, the sole and exclusive (except as otherwise provided in
Section 6.6 with respect to Buyer’s duty to indemnify Seller) remedy for any
misrepresentation or any breach of a warranty or covenant under or pursuant to
this Agreement or the Collateral Documents or otherwise relating to the subject
matter of this Agreement shall be a claim for indemnification pursuant to this
Article 9.

     9.3 Limitation of Liability.

     (a) Notwithstanding the provisions of Section 9.2, after the Closing, the
Buyer Indemnified Parties, on the one hand, and the Seller Indemnified Parties,
on the other hand, shall be entitled to recover their Loss and Expense in
respect of any claim made pursuant to (x) Section 9.2(a)(i) (excluding the
Exempt Representations and Warranties and for Losses and Expenses incurred as a
result of fraud, for which claims may be made irrespective of the limitations
set forth in this Section 9.3(a)) or (y) 9.2(b)(i) above, as applicable, only
(i) in the

- 32 -



--------------------------------------------------------------------------------



 



event that the aggregate of all claims for Loss and Expense made by such party
exceeds ***** ($87,846) (the “Basket”) in which event the indemnified party
shall be entitled to recover all such Loss and Expense in excess of the Basket.
Except with respect to Exempt Representations and Warranties and for Losses and
Expenses incurred as a result of fraud, in no event shall Seller’s liability
pursuant to Section 9.2(a)(i) exceed three million, five hundred thirteen
thousand, eight hundred fifty-four dollars ($3,513,854).

     (b) Any Loss and Expense claimed by a party shall be net of any proceeds
received by such party from any insurance policies with respect thereto.

     (c) Notwithstanding anything in this Agreement or in any Collateral
Document, Seller will have no liability pursuant to this Section 9 or otherwise
on account of incidental, indirect, consequential or punitive damages.

     (d) Seller will have no liability for indemnification in respect of any
claims that relate to the passing of, or any change in, after the Closing Date,
any Laws or any accounting policy, principle or practice or any change in Tax
rates in effect on the Closing Date, even if any such changes have retroactive
effect or require action at a future date;

     (e) To the extent Seller indemnifies any Buyer Indemnified Party for a
third party claim, such Buyer Indemnified Party will assign to Seller, to the
fullest extent allowable, its rights and causes of action with respect to such
third party claim, or if assignment is not permissible, Seller will be allowed
to pursue such third party claim in the name of such Buyer Indemnified Party at
Seller’s expense. Seller will be entitled to retain for its own account all
recoveries made as a result of any such action. The Buyer Indemnified Party will
provide Seller with reasonable assistance (at Seller’s expense) in prosecuting
such third party claim; and

     (f) Seller will not be required to indemnify any Buyer Indemnified Party
with respect to any breach of this Agreement discovered after Closing if after
Closing the applicable Buyer Indemnified Party or its representatives disclose
to any Authority or Person the occurrence giving rise to such Buyer Indemnified
Party’s indemnification claim unless such disclosure is required by applicable
Law.

     9.4 Notice of Claims. A party entitled to indemnification pursuant to this
Article 9 shall notify the indemnifying party promptly in writing, and in any
event within ten (10) Business Days of the event or circumstance giving rise to
such indemnification, describing such event or circumstance and the resulting
Loss and Expense with reasonable particularity, containing a reference to the
provisions of this Agreement giving rise to such party’s claim, and setting
forth the amount of such Loss and Expense. The failure of the indemnified party
to give reasonably prompt notice of any claim shall not release, waive or
otherwise affect the indemnifying party’s obligations with respect thereto
except to the extent that the indemnifying party can demonstrate actual loss and
prejudice as a result of such failure.

     9.5 Defense of Third Party Claims. The indemnifying party shall have the
right (but not the obligation) to conduct and control, through counsel of its
own choosing, any third party Legal Action, but the indemnified party may, at
its election, participate in the defense thereof at

- 33 -



--------------------------------------------------------------------------------



 



its sole cost and expense. After notice to the indemnified party from the
indemnifying party of such third party Legal Action, the indemnifying party
shall not be liable to the indemnified party under this Article 9 for any fees
of other counsel or any other expenses with respect to the defense or
investigation of such third party Legal Action, in each case subsequently
incurred by the indemnified party in connection with the defense of such third
party Legal Action unless and until the indemnifying party notifies the
indemnified party in writing that it is electing to not assume the control of
the defense of the third party Legal Action. The indemnifying party shall not
compromise or settle any such Legal Action (i) without the prior written consent
of the indemnified party, which consent shall not unreasonably be withheld,
delayed or conditioned, or (ii) unless (A) the sole relief provided is monetary
damages and (B) such compromise or settlement does not include any term or
condition which would restrict in any manner the operations of the indemnified
party. The indemnified and indemnifying parties shall cooperate in the defense
or prosecution of any Legal Action covered by this Section 9.5. Such cooperation
shall include access during normal business hours afforded to the indemnifying
party to, and reasonable retention by the indemnified party of, records and
information which are reasonably relevant to such third party Legal Action, and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder; provided that
the parties agree to cooperate in such a manner as to preserve in full (to the
extent possible) the confidentiality of all confidential information and the
attorney-client and work-product privileges.

     9.6 Adjustment to Purchase Price. To the extent permitted by applicable
Law, Seller and Buyer will (and will cause their Affiliates to) treat any
indemnification payment made or received under this Agreement as an adjustment
to the Purchase Price.

ARTICLE 10
GENERAL PROVISIONS

     10.1 Bulk Transfer Laws. Buyer hereby waives compliance by Seller with the
provisions of any and all Laws under the uniform commercial codes as adopted in
the states where the Assets are located relating to bulk transfer in connection
with the sale of the Assets.

     10.2 Specific Performance; Other Rights and Remedies. Seller recognizes and
agrees that the Assets are unique assets that cannot be readily be obtained on
the open market and that Buyer will be irreparably injured if this Agreement is
not specifically enforced. Therefore, in addition to, and not in lieu of, any
other remedies that Buyer may elect to pursue, Buyer shall have the right to
enforce specifically Seller’s performance under this Agreement, and Seller
agrees to waive the defense in any such suit that Buyer has an adequate remedy
at law and to interpose no opposition, legal or otherwise, as to the propriety
of specific performance as a remedy. Notwithstanding anything to the contrary
contained in this Agreement, the Escrow Agreement or otherwise, in the event of
a termination of this Agreement by Seller pursuant to either (i) Section
8.1(c)(ii)(A) resulting from a failure by Buyer to satisfy the requirements of
Section 7.3(a), (c), (d), (e) or (f) or (ii) Section 8.1(c)(ii)(B), Seller’s
recourse to Buyer shall be limited to the amount of the Liquidated Damages
Amount. Anything in this Agreement to the contrary notwithstanding, in the event
of any dispute between the parties which results in a Legal Action, the
prevailing party shall be entitled to receive from the non prevailing party

- 34 -



--------------------------------------------------------------------------------



 



reimbursement for reasonable legal fees and expenses incurred by such prevailing
party in such Legal Action.

     10.3 Waivers; Amendments. Amendments to this Agreement may be made only
with the consent in writing of the parties hereto. No delay on the part of
either party at any time or times in the exercise of any right or remedy shall
operate as a waiver thereof. The failure to insist upon the strict compliance
with the provisions of any covenant, term, condition or other provision of this
Agreement or to exercise any right or remedy thereunder shall not constitute a
waiver of any such covenant, term, condition or other provisions thereof or
default in connection therewith. The waiver of any covenant, term, condition or
other provision thereof or default thereunder shall not affect or alter this
Agreement in any other respect, and each and every covenant, term, condition or
other provision of this Agreement shall, in such event, continue in full force
and effect, except as so waived, and shall be operative with respect to any
other then existing or subsequent default in connection therewith.

     10.4 Fees, Expenses and Other Payments. Seller and Buyer shall each pay one
half of all applicable transfer Taxes. All other costs and expenses incurred in
connection with any sales Taxes, recording or documentary Taxes, stamps or other
charges levied by any Taxing Authority in connection with this Agreement and the
consummation of the Transactions shall be borne by Buyer. The Hart-Scott-Rodino
Act filing fees and expenses, if any, shall be shared equally between Seller and
Buyer. All other costs and expenses incurred in connection with this Agreement
and the consummation of the Transactions, including without limitation fees and
disbursements of counsel, financial advisors and accountants incurred by the
parties hereto, shall, unless otherwise provided herein, be borne solely and
entirely by the party that has incurred such costs and expenses.

     10.5 Notices. All notices and other communications which by any provision
of this Agreement are required or permitted to be given shall be given in
writing and shall be deemed to have been delivered (a) five (5) Business Days
after being mailed by first-class or express mail, postage prepaid, (b) the next
day when sent overnight by recognized courier service, (c) upon confirmation
when sent by facsimile if sent before 5:00 p.m. (New York time) on a Business
Day of the recipient, confirmed by mailing (by first class or express mail,
postage prepaid, or by recognized courier service) written confirmation on the
same day as such facsimile is sent, or (d) upon delivery when personally
delivered to the receiving party (which if other than an individual shall be an
officer or other responsible party of the receiving party). All such notices and
communications shall be mailed, sent or delivered as set forth below or to such
other person(s), facsimile number(s) or address(es) as the party to receive any
such communication or notice may have designated by written notice to the other
party.

     (a) If to Buyer:

Global Tower, LLC
1801 Clint Moore Road, Suite 215
Boca Raton, FL 33487
Attention: Mr. Marc Ganzi, Chief Executive Officer
Facsimile No.: (561) 995-0321

- 35 -



--------------------------------------------------------------------------------



 



with a copy to (which shall not constitute notice to Buyer):

Kleinbard, Bell & Brecker LLP
1900 Market Street / Suite 700
Philadelphia, Pennsylvania 19103
Attention: Michael A. Frattone, Esq.
Facsimile No.: (215) 568-0140

     (b) If to Seller:

c/o Dobson Communications Corporation
14201 Wireless Way
Oklahoma City, Oklahoma 73134
Attention: Ronald L. Ripley, Senior Corporate Counsel
Facsimile No.: (405) 529-8765

with a copy to (which shall not constitute notice to Seller):

Edwards & Angell, LLP
101 Federal Street
Boston, MA 02110
Attention: Bruce W. Raphael, Esq.
Facsimile No.: (617) 439-4170

     10.6 Severability. If any term or provision of this Agreement shall be held
or deemed to be, or shall in fact be, invalid, inoperative, illegal or
unenforceable as applied to any particular case in any jurisdiction or
jurisdictions, or in all jurisdictions or in all cases, because of the
conflicting of any provision with any constitution or statute or rule of public
policy or for any other reason, such circumstance shall not have the effect of
rendering the provision or provisions in question invalid, inoperative, illegal
or unenforceable in any other jurisdiction or in any other case or circumstance
or of rendering any other provision or provisions herein contained invalid,
inoperative, illegal or unenforceable to the extent that such other provisions
are not themselves actually in conflict with such constitution, statute or rule
of public policy, but this Agreement shall be reformed and construed in any such
jurisdiction or case as if such invalid, inoperative, illegal or unenforceable
provision had never been contained herein and such provision reformed so that it
would be valid, operative and enforceable to the maximum extent permitted in
such jurisdiction or in such case.

     10.7 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument, binding upon all of the parties. In pleading or
proving any provision of this Agreement, it shall not be necessary to produce
more than one set of such counterparts.

- 36 -



--------------------------------------------------------------------------------



 



     10.8 Section Headings. The headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

     10.9 Governing Law. The validity, interpretation, construction and
performance of this Agreement and the Collateral Documents shall be governed by,
and construed in accordance with, the applicable Laws of the United States of
America and the Laws of State of New York applicable to contracts made and
performed in such State and, in any event, without giving effect to any choice
or conflict of Laws provision or rule that would cause the application of
domestic substantive Laws of any other jurisdiction. In connection with any
controversy arising out of or related to this Agreement or the Collateral
Documents, Seller and Buyer hereby irrevocably consent to the jurisdiction of
the United States District Court for the District of New York, if a basis for
federal court jurisdiction is present, and, otherwise, in the state courts of
the State of New York located in New York County. Seller and Buyer each
irrevocably consents to service of process out of the aforementioned courts and
waives any objection which it may now or hereafter have to the laying of venue
of any action or proceeding arising out of or in connection with this Agreement
brought in the aforementioned courts.

     10.10 Further Acts. Each party agrees that at any time, and from time to
time, before and after the consummation of the transactions contemplated by this
Agreement, it will do all such things and execute and deliver all such
Collateral Documents and other assurances, as any other party or its counsel
reasonably deems necessary or desirable in order to carry out the terms and
conditions of this Agreement and the transactions contemplated hereby or to
facilitate the enjoyment of any of the rights created hereby or to be created
hereunder.

     10.11 Entire Agreement; Construction; No Implied Warranties. This Agreement
(together with the Disclosure Schedule, the exhibits hereto and the other
documents delivered or to be delivered in connection herewith) constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements and contemporaneous, arrangements, covenants,
promises, conditions, undertakings, inducements, representations, warranties and
negotiations, expressed or implied, oral or written, between the parties, with
respect to the subject matter hereof, including without limitation any
previously executed confidentiality agreement and/or letter of intent. Each of
the parties is a sophisticated Person that was advised by experienced counsel
and, to the extent it deemed necessary, other advisors in connection with this
Agreement. Each of the parties hereby acknowledges that (a) none of the parties
has relied or will rely in respect of this Agreement or the transactions
contemplated hereby upon any document or written or oral information previously
furnished to or discovered by it or its representatives, other than this
Agreement (or such of the foregoing as are delivered at the Closing), (b) there
are no representations, warranties or covenants or agreements by or on behalf of
any party or any of its respective Affiliates or representatives other than
those expressly set forth in this Agreement and the Collateral Documents, and
(c) the parties respective rights and obligations with respect to this Agreement
and the events giving rise thereto will be solely as set forth in this Agreement
and the Collateral Documents. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
EACH PARTY HERETO AGREES THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS AGREEMENT AND ANY COLLATERAL DOCUMENT, NONE OF THE PARTIES
MAKES ANY OTHER REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, AT LAW

- 37 -



--------------------------------------------------------------------------------



 



OR IN EQUITY, INCLUDING WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, AND EACH HEREBY DISCLAIMS ANY OTHER REPRESENTATIONS OR
WARRANTIES MADE BY ITSELF OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
FINANCIAL AND LEGAL ADVISORS OR OTHER REPRESENTATIVES, WITH RESPECT TO THE
EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO THE OTHER OR THE OTHER’S
REPRESENTATIVES OF ANY DOCUMENTATION OR OTHER INFORMATION WITH RESPECT TO ANY
ONE OR MORE OF THE FOREGOING.

     10.12 Assignment. This Agreement shall not be assignable (by operation of
law or otherwise) by any party and any such assignment shall be null and void;
provided, however, that (a) (i) Buyer may assign its rights and obligations
hereunder to any Affiliate (provided that no such assignment shall relieve Buyer
of its obligations hereunder), and (ii) Buyer may assign to its lenders Buyer’s
right to receive indemnification payments pursuant to Section 9.1 hereof, and
(b) Seller may assign its rights and obligations hereunder to any Person that
acquires, directly or indirectly, all or substantially all of the Assets or
equity interests of Seller.

     10.13 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person any right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement, except as
otherwise provided in Section 10.11.

     10.14 Non-Recourse to Seller’s Affiliates. The obligations of Seller to
Buyer under this Agreement, the Collateral Documents and any related agreements,
instruments, documents or certificates are non-recourse to Seller’s Affiliates
and if Seller is in default hereunder or under the Collateral Documents or such
other agreements, instruments, documents or certificates, Buyer, on behalf of
itself and the other Buyer Indemnified Parties, hereby waives any right it or
they may have to seek, and agrees that neither it nor any of the other Buyer
Indemnified Parties shall have, any recourse to any of Seller’s Affiliates or
their respective assets.

     10.15 Necessary Approvals, Consents and Waivers. Notwithstanding anything
to the contrary contained in this Agreement, Seller is not obligated to sell,
assign, transfer or convey to Buyer any of its rights and obligations in and to
any Contract without first obtaining all necessary approvals, consents or
waivers from third parties. To the extent any Required Consents have not been
obtained by Seller as of the Closing and Buyer elects to proceed with the
Closing, Seller shall, during the Cure Period: (i) use all commercially
reasonable efforts to obtain the consent of any such third party; and
(ii) cooperate with Buyer in any reasonable and lawful arrangements designed to
provide the benefits of such Contract to Buyer so long as Buyer performs all
obligations with respect to such Contract (and the payment of all expenses in
connection therewith); provided, however, that none of Buyer or Seller shall be
obligated to pay any consideration or other sums therefore (except for filing
fees and other ordinary administrative charges and except as set forth above) to
the third party from whom such approval, consent or waiver is requested.

- 38 -



--------------------------------------------------------------------------------



 



     10.16 Dispute Resolution. Except as otherwise provided in Section 3.3:

     (a) The parties shall first attempt to resolve any claim, controversy or
dispute, whether sounding in contract, statute, tort, fraud, misrepresentation
or other legal theory, arising between the parties to this Agreement through
amicable settlement discussions. In the event the parties are unable to settle
such dispute within sixty (60) days after initiation of settlement discussions,
either party may refer the matter for final resolution by arbitration as
prescribed in this Section 10.16.

     (b) All controversies relating to this Agreement shall be settled by
arbitration unless otherwise expressly provided to the contrary elsewhere in
this Agreement. The arbitration proceedings shall be held in New York City, New
York, and decided by one arbitrator selected by Buyer and Seller. If Buyer and
Seller cannot mutually agree upon an arbitrator within five (5) days, then each
shall select one arbitrator and those two arbitrators will select the arbitrator
within ten (10) days. The arbitrator’s decision shall be governed by the
Commercial Arbitration Rules of the American Arbitration Association, as they
may exist at the time of the arbitration (excluding payment of all fees and
expenses of the parties relating to the arbitration, including without
limitation attorneys’ fees, and the costs and expenses of the arbitration
proceeding, which fees and expenses shall be borne by the losing party in the
arbitration unless otherwise required by the applicable state law), and
otherwise in accordance with the governing law applicable pursuant to
Section 10.8. A judgment upon the award rendered by the arbitration may be
entered in any court of competent jurisdiction. All notices of judicial services
in reference to arbitration or enforcement shall be deemed given if transmitted
as required by the aforesaid rules, unless otherwise required by the governing
law applicable pursuant to Section 10.8.

- 39 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement or caused this
Agreement to be executed by their respective officers thereunto duly authorized
as of the date first written above.

              BUYER:
 
            GLOBAL TOWER, LLC
 
       

  By:          

      Name:
Title:
 
            SELLER:
 
            AMERICAN CELLULAR CORPORATION
 
       

  By:    

     

      Name:
Title:

[Signature page to Equity Interest Purchase Agreement, dated as of March ___,
_____, between
American Cellular Corporation and Global Tower, LLC]

 



--------------------------------------------------------------------------------



 



APPENDIX A

DEFINITIONS

     Accepted Site(s) means any Defective Sites with respect to which Buyer has
elected, pursuant to Section 6.8(a), to waive the Defect(s) relating to such
Defective Sites and consent to the contribution of such Assets to Seller Sub.

     Affiliate, Affiliated shall mean, with respect to any Person, any other
Person at the time directly or indirectly controlling, controlled by or under
direct or indirect common control with such Person, other than, in the case of
Seller, Seller Sub (unless explicitly noted to the contrary herein).

     Agreement shall mean this Equity Interest Purchase Agreement, including,
unless the context otherwise specifically requires, this Appendix A, the
Disclosure Schedule, and all exhibits hereto, and as any of the same may from
time to time be supplemented, amended, modified or restated in the manner herein
or therein provided.

     Apportionments shall have the meaning given to it in Section 3.3(a).

     Assets shall have the meaning given to it in Section 2.1.

     Assumed Liabilities shall have the meaning given to it in Section 2.3(a).

     Authority shall mean any governmental or quasi-governmental authority,
whether administrative, executive, judicial, legislative or other, or any
combination thereof, including without limitation any federal, state
territorial, county, municipal or other government or governmental or
quasi-governmental agency, arbitrator, authority, board, body, branch, bureau,
or comparable agency, commission, corporation, court, department,
instrumentality, mediator, panel, system or other political unit or subdivision
or other Entity of any of the foregoing, whether domestic or foreign, including
without limitation the FCC and the FAA.

     Basket shall have the meaning given to it in Section 9.3(a).

     Business Day shall mean a day of the year on which banks are not required
or authorized by Law to close in Oklahoma City, Oklahoma or Boca Raton, Florida.

     Buyer shall have the meaning given to it in the Recitals to this Agreement.

     Buyer Indemnified Parties shall have the meaning given to it in
Section 9.2(a).

     Buyer Tower Cash Flow Notice shall have the meaning given to it in
Section 6.8(d).

     Cash Flow Reports shall have the meaning given to it in Section 4.2(a).

     Casualty Claim shall have the meaning given to it in Section 6.14.

 



--------------------------------------------------------------------------------



 



     Closing shall have the meaning given to it in Section 3.5.

     Closing Certificate shall have the meaning given to it in Section 3.3(c).

     Closing Date shall have the meaning given to it in Section 3.5.

     Code means the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations thereunder, or any subsequent legislative enactment thereof, as in
effect from time to time.

     Collateral Documents shall mean the Deposit Escrow Agreement, the Remedial
Site Escrow Agreement, the Master Lease, the Transition Services Agreement and
any other agreement, certificate, contract, instrument, notice, or other
document delivered or required to be delivered pursuant to the provisions of
this Agreement or any Collateral Document.

     Confidential Information means any and all information related to the
business or businesses of Seller and its Affiliates other than information that
which (i) has been or is obtained from a source independent of Seller that, to
Buyer’s knowledge after due inquiry, is not subject to any confidentiality
restriction, or (ii) is or becomes generally available to the public other than
as a result of the unauthorized disclosure by Buyer or its Representatives.

     Confidentiality Agreement shall have the meaning given to it in
Section 6.1(a).

     Contract or Contractual Obligation shall mean any agreement, arrangement,
commitment, contract, covenant, instrument, lease, or license that is included
in the Assets and is binding on Seller under applicable Law.

     Cure shall have the meaning given to it in Section 6.9.

     Cure Notice shall have the meaning given to it in Section 6.9.

     Cure Notice Response Period shall have the meaning given to it in
Section 6.9.

     Cure Period shall have the meaning given to it in Section 6.9.

     Cured Site shall have the meaning given to it in Section 6.9.

     Defect shall mean, with respect to any Asset, the occurrence and
continuation of any of the following, provided that Buyer has provided notice of
the same in accordance with the provisions of Section 6.7:

     (a) Structural Matters. The existence of any structural defects in a Tower
Structure that either makes commercially impracticable for Seller’s current use
of the Tower Structure or is reasonably anticipated to cost in excess of *****
to Cure;

     (b) Environmental Assessments and Regulatory Matters. Any environmental
condition or non-compliance with FAA or FCC requirements currently affecting a
Tower

- A-2 -



--------------------------------------------------------------------------------



 



Structure that: (i) makes commercially impracticable Seller’s current use of the
Tower Structure; or (ii) is reasonably anticipated to cost in excess of ***** to
Cure;

     (c) Inspection of Title. With respect to any Tower Site: (i) any exceptions
to title appearing on a title commitment for a Tower Site or any matters on a
survey for a Tower Site which are not Permitted Liens, or (ii) any Lien that
encumbers Sellers’ interest in the Tower Structure or Tower Site, other than
Permitted Liens;

     (d) Site Leases. Any of the following conditions exists with respect to a
Site Lease: (i) Seller fails to hold a valid leasehold interest under the
applicable Site Lease; (ii) such Site Lease is not in full force and effect in
all material respects; (iii) any Person other than Seller or sublessees,
sublicensees or licensees under the Tower Leases are in actual possession of the
premises occupied under the applicable Site Lease; or (iv) any material default
on the part of the Seller exists under such Site Lease;

     (e) Tower Leases. With respect to any Tower Lease, such lease has expired
and such lease does not expressly provide for a month-to-month tenancy following
expiration, or any unexpired lease is not valid, binding or is in material
default (including any monetary default greater than ninety (90) days);

     (f) Owned Site Rights. Seller fails to hold good, marketable and insurable
title in and to an Owned Site;

     (g) Third Party Rights. Seller shall have failed to obtain any of the
following with respect to a Tower Site or Tower Structure: (i) all Required
Consents, (ii) waivers of rights of first refusal and/or non-disturbance
agreements from all Persons holding a right of first refusal, and (iii) evidence
of all terminations of Lien rights granted in favor of Seller’s creditors; or

     (h) Litigation. Any pending or threatened litigation with respect to any
Tower Structure or Tower Site that: (i) makes commercially impracticable
Seller’s current use of the Tower Structure or Tower Site; or (ii) is reasonably
anticipated to result in Losses more than seven thousand five hundred dollars
($7,500) per Tower Structure or Tower Site, as the case may be.

     Defective Site shall mean a Tower Site or Tower Structure with a Defect.

     Defect Notice shall have the meaning given to it in Section 6.7.

     Deposit shall have the meaning given to it in Section 3.2.

     Deposit Escrow Agent shall have the meaning given to it in Section 3.2.

     Deposit Escrow Agreement shall have the meaning given to it in the
Section 3.2.

     Disclosure Schedule shall mean the Disclosure Schedule dated as of the date
hereof and heretofore delivered by Seller to Buyer, as such may be amended,
supplemented or otherwise modified in accordance with the terms hereof.

- A-3 -



--------------------------------------------------------------------------------



 



     Due Diligence Items shall mean each of the following items relating to the
Assets as such of the following items as are in Seller’s possession:

     (a) True, correct and complete copies of all structural analyses,
engineering reports and condition reports for the Tower Structures;

     (b) True, correct and complete copies of all environmental reports and NEPA
reports relating to the Tower Sites;

     (c) True, correct and complete copies of all Tower Leases and Site Leases;

     (d) True, correct and complete copies of the most recent surveys, title
commitments, title policies or abstracts of title and corresponding legal
opinions together with all copies of all documents and instruments (as recorded
where applicable) referred to or identified in the title commitment, title
policies or abstracts, including, but not limited to, all deeds and other
conveyance documents evidencing transfer of title into Seller, lien instruments,
leases, plats, reservations, restrictions and easements, and all curative
documentation executed subsequent to the commitment, policy or abstract,
including any non-disturbance agreements;

     (e) True, correct and complete copies of the most recent construction,
engineering, architectural or other plans or drawings and related site plans,
plats and approved drawings pertaining to the construction of the Tower
Structures;

     (f) The most recent real property tax bill for each Tower Site;

     (g) The zoning permits, variances, building and other permits, which have
been gained or for which Seller has made application;

     (h) Current tenant contact information;

     (i) the FCC and FAA applications, responses, approvals and registration
numbers submitted or received for each Tower Structure;

     (j) True, correct and complete copies of any and all non-confidential
documents related to the Assets contained in the Seller’s file for each Tower
Site; and

     (k) Electronic versions, if any, of each of the items listed above.

     Effective Date shall have the meaning given to it in the Preamble.

     Entity shall mean any corporation, firm, unincorporated organization,
association, partnership, limited liability company, trust (inter vivos or
testamentary), estate of a deceased, insane or incompetent individual, business
trust, joint stock company, joint venture or other organization, entity or
business, or any Authority.

     Environmental Law shall mean any Law relating to or otherwise imposing
liability or standards of conduct concerning Laws relating to health, safety or
emissions, discharges, releases or threatened releases of Hazardous Materials.
Environmental Laws shall include without

- A-4 -



--------------------------------------------------------------------------------



 



limitation the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. Section 9601 et seq.), the Hazardous Material Transportation Act
(49 U.S.C. Section 1801 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. Section 9601 et seq.), the Federal Water Pollution Control Act (33 U.S.C.
Section 1251 et seq.), the Clean Air Act (42 U.S.C. Section 7401 et seq.), the
Toxic Substances Control Act (15 U.S.C. Section 2601 et seq.), the Federal
Insecticide Fungicide and Rodenticide Act (7 U.S.C. Section 136 et seq.), and
the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. Section 1201
et seq.), and any analogous federal, state, local or foreign Laws, and the rules
and regulations promulgated thereunder all as from time to time in effect, and
any reference to any statutory or regulatory provision shall be deemed to be a
reference to any successor statutory or regulatory provision.

     Environmental Permit shall mean any Governmental Authorization required by
or pursuant to any Environmental Law with respect to the Owned Sites included in
the Assets.

     Escrowed Funds shall have the meaning given to it in Section 3.2.

     Event shall mean the existence or occurrence of any act, action, activity,
circumstance, condition, event, fact, failure to act, omission, incident or
practice, or any set or combination of any of the foregoing.

     Excluded Assets shall have the meaning given to it in Section 2.2.

     Excluded Governmental Authorizations shall mean those Governmental
Authorizations that are not transferable to Seller Sub, as well as those
Governmental Authorizations that are needed by Seller in the operation of its
businesses following the Closing and are accordingly retained by Seller as an
Excluded Asset.

     Exempt Representations and Warranties means the representations and
warranties contained in the following Sections: 4.1(a) (organization); 4.1(b)
(authority); 4.3(a) (second sentence only, title to assets); 4.8 (broker or
finder) and 4.15 (Seller Sub).

     FAA shall mean the Federal Aviation Administration and shall include any
successor Authority.

     FCC shall mean the Federal Communications Commission and shall include any
successor Authority.

     Governmental Authorizations shall mean all approvals, concessions,
consents, franchises, licenses, permits, plans, registrations and other
authorizations of all Authorities in connection with Seller’s ownership or
operation of the Assets; provided, however, the Assets shall not include any FCC
licenses or authorizations held by Seller other than FCC antenna structure
registrations or similar tower related FCC applications.

     Hart-Scott-Rodino Act shall mean the Hart-Scott-Rodino Improvement Act of
1976, as from time to time in effect.

- A-5 -



--------------------------------------------------------------------------------



 



     Hazardous Materials shall mean and include any substance, material, waste,
constituent, compound, chemical, natural or man-made element or force (in
whatever state of matter): (a) the presence of which requires investigation or
remediation under any Environmental Law; or (b) that is defined as a “hazardous
waste” or “hazardous substance” under any Environmental Law; or (c) that is
toxic, explosive, corrosive, etiologic, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous and is regulated by any
applicable Authority or subject to any Environmental Law; or (d) that contains
polychlorinated biphenyls (“PCBs”) and PCB-containing equipment, radon, lead,
asbestos or asbestos-containing materials, or urea formaldehyde foam insulation.

     Independent Accountants shall have the meaning given to it in
Section 3.3(c).

     Initial Purchase Price shall have the meaning given to it in Section 3.1.

     Interim Period shall have the meaning given to it in Section 6.8(c).

     Judgments shall mean any judgment, order, writ, injunction, decree or award
of any Authority.

     Knowledge of Seller shall have the same meaning as Seller’s knowledge.

     Law shall mean any (a) administrative, judicial, legislative or other
action, code, consent decree, constitution, decree, directive, enactment,
finding, law, injunction, interpretation, judgment, final, nonappealable order,
ordinance, policy statement, proclamation, promulgation, regulation,
requirement, rule, rule of law, rule of public policy, settlement agreement,
statute, or writ of any Authority, domestic or foreign; or (b) arbitrator’s,
mediator’s or referee’s final, nonappealable award, decision, finding or
recommendation.

     Legal Action shall mean, with respect to any Person, any and all
litigation, arbitrations, counterclaims, and proceedings before any Authority.

     Lien shall mean any of the following: mortgage; lien (statutory or other);
or other security agreement, arrangement or interest; hypothecation, pledge or
other deposit arrangement; assignment; charge; levy; executory seizure;
attachment; garnishment; encumbrance (including any easement, exception,
reservation or limitation, right of way, and the like); conditional sale, title
retention or other similar agreement, arrangement, device or restriction;
preemptive or similar right; the filing of any financing statement under the
Uniform Commercial Code or comparable Law; restriction on sale, transfer,
assignment, disposition or other alienation; or any acquisition option.

     Liquidated Damages Amount shall mean two million, seven thousand, three
hundred seventy-eight dollars ($2,007,378).

     Loss and Expense shall have the meaning given to it in Section 9.2(a).

     Master Lease shall have the meaning given to it in Section 7.2(c).

- A-6 -



--------------------------------------------------------------------------------



 



     Material Adverse Effect means a material adverse effect on the business,
operations, results of operations, or financial condition of Seller or the Other
Seller with respect to their ownership or operation of the Assets and the Other
Assets, taken as a whole, except any such effect resulting from or arising in
connection with (a) this Agreement, the Other Purchase Agreement, the
Transactions or the Other Transactions or (b) changes or conditions (including
without limitation changes in technology, Law, or regulatory or market
environment) generally affecting the industry in which the owners or users of
communications tower structures operate.

     Membership Interests shall have the meaning given to it in the Recitals to
this Agreement.

     NOTAM means a “Notice to Airman” issued by the FAA.

     Ordinary Course of Business means the Seller’s usual and ordinary course of
business consistent with past custom and practice relating to the Assets.

     Other Assets means the “Assets”, as such term is defined in the Other
Purchase Agreement.

     Other Purchase Agreement means that certain Equity Interest Purchase
Agreement, dated as of the date hereof, between Buyer and Dobson Cellular
Systems, Inc.

     Other Seller means Dobson Cellular Systems, Inc., as seller under the Other
Purchase Agreement.

     Other Transactions means the transactions contemplated to be consummated
pursuant to the Other Purchase Agreement and the agreements, instruments and
documents related thereto (other than this Agreement and the Collateral
Documents).

     Owned Sites means the Tower Sites designated as Owned Sites in
Section 4.3(a) of the Disclosure Schedule (excluding any Rejected Sites) for
which a fee simple ownership is held by Seller.

     Permitted Liens shall mean (a) Liens for current taxes not yet due and
payable or otherwise being disputed by Seller in good faith by appropriate
proceedings and for which adequate reserves have been set aside on the books of
Seller, but only so long as no foreclosure, distraint, sale of similar
enforcement proceedings have been commenced with respect thereto, (b) worker’s,
carrier’s and materialman’s liens not yet due and payable, (c) with respect to
Tower Sites not owned by Seller, any Liens or other matters caused by or placed
upon such real property by the owners or other lessees thereof, other than to
secure obligations or liabilities of Seller, (d) easements, rights of way or
similar grants of rights to a third party for access to or access across, over
or beneath any real property or granted to any utility company or similar entity
in connection with electricity, water, sewage, telephone, gas or similar
services which do not materially interfere with the use of such property in the
Ordinary Course of Business, (e) any Assumed Liabilities, and (f) all easements,
restrictions, encroachments, imperfections of title, encumbrances and other
matters of record, in addition to any so-called “standard title

- A-7 -



--------------------------------------------------------------------------------



 



exceptions” which may appear in any title commitment or policy that do not
materially interfere with the use of an Asset for its intended purpose.

     Person shall mean any natural individual or any Entity.

     Post-Closing Structural Defect shall have the meaning given to it in
Section 6.7.

     Pro Ratable Taxes shall mean, with respect to the Assets, real estate and
other property Taxes, ad valorem Taxes, gross receipts Taxes and similar Taxes,
but shall not include federal, state or local income Taxes, franchise Taxes or
other Taxes measured by or based upon income or gain on sale or other
disposition of property or assets.

     Purchase Price shall have the meaning given to it in Section 3.1.

     Purchase Price Cash Flow Multiple shall mean the number *****.

     Rejected Sites shall mean either those Defective Sites that (i) will have
Defects at Closing, and Seller reasonably concludes, after consultation with
Buyer, that such Defects are unlikely to be cured within the Cure Period in
accordance with Section 6.9 or (ii) Seller elects, in its sole discretion, to
not attempt to cure in accordance with such Section 6.9. Any Rejected Site (as
well as the pertinent Tower Related Assets) shall become an Excluded Asset and
all liabilities relating thereto shall become Retained Liabilities.

     Remedial Site shall have the meaning given to it in Section 6.8(b).

     Remedial Site Amount shall mean, with respect to each Remedial Site, an
amount equal to the product of (x) the Purchase Price Cash Flow Multiple, and
(y) the amount set forth in Section 4.2(a) of the Disclosure Schedule in the
column titled “Tower Cash Flow” for the applicable Remedial Site.

     Remedial Site Apportionments Estimate shall have the meaning given to it in
Section 6.9.

     Remedial Site Escrow Agent shall have the meaning given to it in
Section 3.2(b).

     Remedial Site Escrow Agreement shall have the meaning given to it in
Section 3.3(d).

     Representatives shall have the meaning given to it in Section 6.1(a).

     Required Consents shall have the meaning given to it in Section 4.1(c).

     Response Period shall have the meaning given to it in Section 3.3(c).

     Retained Liability shall have the meaning given to it in Section 2.3(b).

     Seller shall have the meaning given to it in the Recitals to this
Agreement.

     Seller’s Estimate shall have the meaning given to it in Section 3.3(b).

- A-8 -



--------------------------------------------------------------------------------



 



     Seller’s knowledge (or words of similar import) shall mean the actual
knowledge, after reasonable investigation, of Thomas A. Coates, Vice President
of Seller, Timothy J. Duffy, Senior Vice President and Chief Technical Officer,
and Ronald L. Ripley, Senior Corporate Counsel, and John Blystone and the
knowledge that each such officer would be expected to have or acquire by
ordinary attentiveness to duty.

     Seller Sub shall have the meaning given to it in the Recitals to this
Agreement.

     Site Leases means the ground leases, licenses or other right of use
agreements pursuant to which Seller holds a leasehold estate, leasehold
interest, or other real property interest, or uses or occupies a Tower Site
(except for ground leases or licenses with respect to Rejected Sites).

     Special Warranty Deed shall mean a deed pursuant to which Seller warrants
title as to Seller’s period of ownership only.

     Subsequent Conveyance Date shall have the meaning given to it in
Section 3.3(d).

     Support Documents shall have the meaning given to it in Section 3.3(b).

     Tax and Taxes shall mean, with respect to any Person, all taxes (domestic
or foreign), including without limitation any income (net, gross or other
including recapture of any tax items such as investment tax credits),
alternative or add-on minimum tax, gross income, gross receipts, gains, sales,
use, leasing, lease, user, ad valorem, transfer, recording, franchise, profits,
property (real or personal, tangible or intangible), fuel, license, withholding
on amounts paid to or by such Person, payroll, employment, unemployment, social
security, excise, severance, stamp, occupation, premium, environmental or
windfall profit tax, custom, duty or other tax, or other like assessment or
charge of any kind whatsoever, together with any interest, levies, assessments,
charges, penalties, additions to tax or additional amount imposed by any Taxing
Authority.

     Tax Allocation Schedule shall have the meaning given to it in Section 3.4.

     Tax Return or Returns shall mean all returns required to be filed with any
Taxing Authority with respect to Taxes.

     Taxing Authority shall mean any Authority responsible for the imposition of
any Tax.

     Termination Date shall have the meaning given to it in Section 8.1.

     Third-Party Proposal shall have the meaning given to it in Section 6.13(a).

     Tower Cash Flow means, with respect to any Tower Structure, the difference
of: (A) an amount equal to the product of twelve (12) times the monthly rent as
of the Effective Date of each Tower Lease that is duly executed, valid, binding,
not in default and the term of which has not expired, in each case as of the
date hereof and without giving effect to any free rent provided for in any Tower
Lease; provided, however, such amount (i) shall not include any security
deposits, prepaid rents (unless taken into income by Buyer), refunds to tenants,
sales, property, excise or similar taxes imposed by Governmental Authorities and
collected from subtenants and pass through expenses collected from any tenants,
(ii) shall not include the monthly rent for

- A-9 -



--------------------------------------------------------------------------------



 



Tower Leases for which the tenant thereunder is more than 90 days past due in
the payment of rent, and (iii) shall include, in the case of prepaid rent, an
apportioned amount of such prepaid rent attributable to such monthly period;
minus (B) an amount equal to the product of twelve (12) times the sum of (i) the
aggregate monthly amount of easement “rent” or ground rent as of the Effective
Date (ii) an assumed monthly monitoring and utility expense of ***** (for those
Tower Structures requiring monitoring under FAA Law), (iii) the monthly amount
of real estate taxes and personal property taxes (or similar type taxes), or in
the absence of a 2004 tax bill, an assumed monthly amount of *****, (iv) an
assumed monthly insurance expense of twenty *****, and (v) an assumed monthly
maintenance expense of *****.

     Tower Leases means the leases, licenses or other Contracts to which Seller
is a party and which Seller grants a Person a leasehold estate, leasehold
interest or the right to use or occupy space on the Tower Structures located on
Tower Sites that are identified in Section 4.3(b) of the Disclosure Schedule
(except for leases or other Contracts or rights with respect to Rejected Sites).

     Tower Related Assets shall mean (i) the Tower Leases and security deposits
(if any) from tenants under the Tower Leases, (ii) the Site Leases, (iii) all of
Seller’s rights to any casualty insurance proceeds payable after the execution
of this Agreement and with respect to events occurring prior to the Closing with
regard to the Assets (but only to the extent the casualty to which the proceeds
relate has not been repaired or restored by Seller at its cost prior to the
Closing and Buyer has designated the applicable site as an Accepted Site),
(iv) copies of, or extracts from, all current, non-confidential files and
records of Seller to the extent that such files or records contain information
related to the design, construction, maintenance, ownership, or leasing of the
Assets, (v) all privileges, rights, easements, hereditaments and appurtenances
belonging to or for the benefit of the Tower Sites, including all access
easements appurtenant to and for the benefit of any Tower Site for, and as the
primary means of, access between the Tower Site and a public right of way, or
for any other use upon which lawful use of the Tower Site for the purposes for
which it is presently being used is dependent, and all rights existing in and to
any streets, alleys, passages and other rights-of-way included thereon or
adjacent thereto (before or after vacation thereof) and vaults beneath any such
streets, (vi) all tenant applications for Tower Leases that are pending as of
Closing and maintenance contracts related to the Assets, (vii) claims for any
Tax refunds but only to the extent that such claims relate to the operation of
the Assets following the Closing; and (viii) all rights to any warranties held
by Seller or any of its Affiliates with respect to the Tower Sites, including
without limitation the related Tower Structures.

     Tower Sites shall mean the tracts of real property, either owned or leased,
on which the Tower Structures are located.

     Tower Structures shall mean communications tower structures and
improvements (including buildings) situated at the Tower Sites that are
identified in Sections 4.3(a) and 4.3(b) of the Disclosure Schedule (excluding
any Rejected Sites and, pending cure of the pertinent Defect(s) in accordance
with Section 6.9, Remedial Sites), and owned by Seller, and all of Seller’s
right, title and interest therein or appurtenant thereto, including rights to
all attached tower lighting equipment; AM detuning systems; grounding systems
(including tower

- A-10 -



--------------------------------------------------------------------------------



 



foundations); storage, equipment shelters (including foundations) or other
buildings exclusively for use by third party tenants; temporary or portable
on-site buildings that include shared equipment; and physical improvements on
each Tower Site, including without limitation fencing; provided, however, that
such term does not include any Excluded Assets or any equipment, property or
other assets placed upon the Tower Structures or Tower Sites by third parties
pursuant to Tower Leases or other Contracts.

     Transactions shall mean the transactions contemplated to be consummated by
this Agreement and the Collateral Documents.

     Transition Services Agreement shall have the meaning set forth in
Section 6.16.

     Updates shall have the meaning set forth in Section 6.11.

- A-11 -